Exhibit 10.20

EXECUTION VERSION

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered on this 7th day of
September 2017, and is made by and between TEVA PHARMACEUTICAL INDUSTRIES LTD.,
an Israeli corporation located at 5 Basel Street, Petach Tikwa, Israel, Company
No. 52-001395-4 (the “Company”), and Kåre Schultz (“Executive”).

 

WHEREAS, the Company wishes to employ Executive as its President and Chief
Executive Officer (“President and CEO”), and Executive wishes to be so employed;
and

WHEREAS, the parties have agreed on the terms pursuant to which Executive shall
serve as President and CEO, and wish to set forth such terms in this Agreement.

NOW, THEREFORE, THE PARTIES HAVE AGREED AS FOLLOWS:

 

  1. Term; Positions and Duties; Location

 

  1.1 The Company agrees to employ Executive, and Executive agrees to serve the
Company and its affiliates, subject to the terms and conditions of this
Agreement, for the period commencing on a date to be mutually agreed between the
Company and Executive but in no event later than 1 October 2018 (the date
Executive’s service to the Company commences, “Effective Date”) and ending on
the fifth (5th) anniversary of the Effective Date (the “Term”). Executive shall
use his best endeavors to obtain an early release from the notice
period/restrictive covenant from his employer on the date of this Agreement in
order to commence employment with the Company as soon as possible following the
date of this Agreement. Thereafter, unless previously terminated, the Term shall
be automatically extended for consecutive periods of one (1) year unless either
party provides written notice to the other party of non-renewal in accordance
with Section 26 not less than one (1) year prior to the end of the Term as then
in effect. Notwithstanding the foregoing, (a) upon a “Change in Control” (as
defined in the Company’s 2015 Long-Term Equity-Based Incentive Plan (the “2015
Plan”)), the Term shall automatically be extended until the second (2nd)
anniversary of the date such Change in Control is consummated (unless the Term
would otherwise expire after such date); and (b) the Term shall immediately
terminate upon any termination of Executive’s employment with the Company and
its subsidiaries pursuant to Section 9. Further, either party may terminate
Executive’s employment in accordance with Section 9.

 

  1.2

Executive shall report directly to the Board of Directors of the Company (the
“Board”). All executive officers of the Company shall report directly to
Executive (unless otherwise determined by Executive, or as required by Law (as
defined below) or the principles of good corporate governance). In addition,
Executive shall serve as President and CEO and have all of the duties,
authorities and responsibilities customarily exercised by an individual serving
as the president and chief executive officer of a



--------------------------------------------------------------------------------

  company the size and nature of the Company, and such other duties, authorities
and responsibilities, consistent with the foregoing, as may reasonably be
assigned to him from time to time by the Board.

 

  1.3 During the Term, Executive shall devote his full business time, energy,
business judgment, knowledge and skill to the performance of his duties with the
Company; provided that the foregoing shall not prevent Executive from
(a) reasonably participating in charitable, civic, educational, professional,
community or industry affairs, and (b) managing his own personal investments, in
each case, so long as such activities in the aggregate do not interfere or
conflict with Executive’s duties hereunder or create a potential business or
fiduciary conflict. Executive shall not serve on the board of directors or
similar body of a for-profit entity without the express written consent of the
Chairman of the Board.

 

  1.4 During the Term, Executive may be required to serve as a director, officer
or committee member of the Company and/or another entity of any type in which
the Company holds, directly or indirectly, at least 25% of the “means of
control” (as such term is defined in the Securities Law, 1968) (collectively,
the “Company Group”), and the fulfillment of such position shall not constitute
an employer-employee relationship between Executive and any such entity (other
than the Company), and notwithstanding any such position, Executive shall only
be considered to be an employee of the Company and shall not receive any
additional compensation for serving in such additional position other than those
amounts expressly set forth herein; provided that the Company’s D&O insurance
shall cover Executive and the Indemnification and Release Agreement attached
hereto as Exhibit D shall fully cover Executive in all such positions.
Executive’s principal place of employment during the Term shall be at the
Company’s principal offices in Israel. However, Executive acknowledges and
agrees that he shall be required to travel abroad extensively on Company
business.

 

  1.5 Executive acknowledges and agrees that no collective and/or special
bargaining agreement that might apply to the Company’s employees shall apply to
Executive in his capacity as an employee of the Company, unless required by
applicable Law.

 

  1.6 This Agreement and all compensation and benefits payable hereunder are
subject to the Company’s compensation policies applicable to senior officers in
effect on the Effective Date and the terms and conditions of this Agreement,
including the Company’s Compensation Policy for Executive Officers and Directors
adopted by the shareholders at the 2016 annual general meeting of shareholders,
held on April 18, 2016 (collectively, the “Compensation Policy”). The Company
acknowledges and agrees that the terms of this Agreement are consistent with the
Compensation Policy.

 

2



--------------------------------------------------------------------------------

  2. Base Salary

 

  2.1 During the Term, Executive’s gross annual base salary shall be not less
than $2,000,000 (Two Million United States Dollars) (the “Annual Salary”). The
Annual Salary shall be divided by 12, and each such 1/12 shall constitute
Executive’s monthly salary (the “Monthly Salary”) payable in arrears in monthly
installments. The Annual Salary shall be subject to review, at least annually,
by the Human Resources & Compensation Committee of the Board (the “Compensation
Committee”) of the Board for possible increase, subject to the requirements of
applicable Law including any requirement of shareholder approval.

 

  2.2 Executive hereby acknowledges and agrees that in light of his position and
areas of responsibility, which require a special degree of trust, and since he
is part of the Company’s senior management, the provisions of the Hours of Work
and Rest Law, 1951, shall not apply to his employment.

 

  2.3 It is hereby agreed that only the Monthly Salary payable to Executive
pursuant to Section 2.1 shall constitute the basis for the calculation of all
social benefits granted to Executive pursuant to this Agreement (including
contributions and deductions related to the Severance Contribution and Pension
Contribution) and for any other purpose or benefit plan for which deductions are
calculated based on a percentage of Executive’s salary.

 

  2.4 The parties hereby acknowledge and agree that the compensation terms set
forth in this Agreement constitute fair consideration to Executive, given, inter
alia, his managerial responsibilities and obligations towards the Company.

 

  3. Cash Awards

 

  3.1 Sign-on Cash Award. Executive shall be granted a cash award of $20,000,000
(Twenty Million United States Dollars) (the “Sign-on Cash Award”), which shall
vest and be paid (a) in two equal installments, (i) with the first installment
to be paid on the first business day falling three (3) months after the
Effective Date and (ii) the second installment to be paid on the first business
day falling six (6) months after the Effective Date, in each case, subject to
Executive’s continued employment with the Company through the applicable vesting
date identified in clauses (i) and (ii) above or (b) upon such earlier vesting
date as may be provided for, if at all, under Section 9.

 

  3.2

Annual Bonus. During the Term, for each fiscal year of the Company commencing
with the fiscal year in which the Effective Date occurs, Executive shall be
considered for an annual bonus (the “Annual Bonus”) pursuant to the terms set
forth on Exhibit A. Executive shall have a target Annual Bonus opportunity of
140% of Annual Salary and a maximum Annual Bonus opportunity of 200% of Annual
Salary, the actual amount

 

3



--------------------------------------------------------------------------------

  of which shall be determined by the Compensation Committee and the Board,
based on their determination of the attainment of performance measures
established by the Compensation Committee and the Board, as follows:

 

  3.2.1 Threshold. No Annual Bonus shall be payable if performance goals are
achieved at less than 90%.

 

  3.2.2 Target. The Annual Bonus shall be payable at the target level if
performance goals are achieved at 100%.

 

  3.2.3 Maximum. The maximum Annual Bonus shall be payable if performance goals
are achieved at 120% or greater.

Straight line interpolation shall be applied to performance between such levels.

The Annual Bonus shall be paid in a lump sum in cash not later than March 15th
of the year immediately following the year to which such Annual Bonus relates.
The Annual Bonus shall not be prorated in respect of the fiscal year in which
the Effective Date occurs, and Executive shall be eligible for a full year’s
Annual Bonus in respect of such fiscal year.

 

  4. Equity Awards

 

  4.1 Sign-on Awards. On the Effective Date (or, if the Company is subject to a
blackout on the Effective Date, the first day of trading after the blackout
period ends), Executive shall be granted awards (the “Sign-on Awards”) in
respect of ordinary shares of the Company (“Shares”) pursuant to the Company’s
2015 Plan and award agreements thereunder, which shall be allocated, and have
terms and conditions, as follows:

 

  4.1.1 Sign-on RSU Award. Executive shall be granted a restricted share unit
award (the “Sign-on RSU Award”), the number of Shares subject to which shall be
determined assuming the Sign-on RSU Award grant were made on the last day prior
to the public announcement of Executive’s hire (using the per Share closing
price on that date) and had a grant date fair value of $5,000,000 (Five Million
United States Dollars). The Sign-on RSU Award shall vest and settle in equal
installments on the third (3rd), fourth (4th) and fifth (5th) anniversaries of
the Effective Date, subject, except as provided in Section 9, to Executive’s
continued employment with the Company through the applicable vesting date. The
Sign-on RSU Award shall include other terms and conditions described in this
Agreement and other terms and conditions consistent with restricted share unit
(“RSU”) awards granted by the Company generally.

 

  4.1.2

Sign-on PSU Award. Executive shall be granted two performance share unit (“PSU”)
awards (each, a “Sign-on PSU Award”), the

 

4



--------------------------------------------------------------------------------

  target number of Shares subject to each of which shall be determined assuming
each Sign-on PSU Award grant were made on the last day prior to the public
announcement of Executive’s hire (using the per Share closing price on that
date) and each grant had a grant date fair value of $7,500,000 (Seven Million
Five Hundred Thousand United States Dollars) (or $15,000,000 (Fifteen Million
United States Dollars) in the aggregate). Each Sign-on PSU Award shall provide
that the number of Shares earned thereunder shall be determined based on the
percentage increase in the per Share price, beginning with the average per Share
closing price on the Effective Date (or, if the Effective Date occurs on
1 February 2018 or earlier, the per Share closing price on the last day prior to
the public announcement of Executive’s hire shall apply instead) (the “Beginning
Price”) and ending with the average per Share closing price during the six
(6) months ending on (a) in the case of the first Sign-on PSU Award (the
“Three-Year PSU Award”), the third (3rd) anniversary of the Effective Date or
(b) in the case of the second Sign-on PSU Award (the “Five-Year PSU Award”), the
fifth (5th) anniversary of the Effective Date (such applicable average per Share
closing price, the “End Price,” and the period from the Effective Date through
the third (3rd) anniversary or fifth (5th) anniversary, as applicable, of the
Effective Date, the “Performance Period”), as follows:

 

  a. Three-Year PSU Award.

 

  i. Threshold. PSUs with respect to 50% of the target number of Shares shall
vest if the End Price is 16% higher than the Beginning Price.

 

  ii. Target. PSUs with respect to 100% of the target number of Shares shall
vest if the End Price is 29% higher than the Beginning Price.

 

  iii. Outperform. PSUs with respect to 150% of the target number of Shares
shall vest if the End Price is 42% higher than the Beginning Price.

 

  iv. Superperform. PSUs with respect to 200% of the target number of Shares
shall vest if the End Price is 94% higher than the Beginning Price.

 

  v. Maximum. PSUs with respect to 300% of the target number of Shares shall
vest if the End Price is at least 158% higher than the Beginning Price.

 

5



--------------------------------------------------------------------------------

  b. Five-Year PSU Award.

 

  i. Threshold. PSUs with respect to 50% of the target number of Shares shall
vest if the End Price is 28% higher than the Beginning Price.

 

  ii. Target. PSUs with respect to 100% of the target number of Shares shall
vest if the End Price is 53% higher than the Beginning Price.

 

  iii. Outperform. PSUs with respect to 150% of the target number of Shares
shall vest if the End Price is 79% higher than the Beginning Price.

 

  iv. Superperform. PSUs with respect to 200% of the target number of Shares
shall vest if the End Price is 202% higher than the Beginning Price.

 

  v. Maximum. PSUs with respect to 300% of the target number of Shares shall
vest if the End Price is at least 385% higher than the Beginning Price.

 

  c. Additional Terms. Each Sign-on PSU Award shall also provide that:

 

  i. No portion of a Sign-on PSU Award shall be eligible to vest if the End
Price is less than the applicable threshold target price set forth above;

 

  ii. Straight line interpolation shall be applied to determine the portion of
the applicable Sign-on PSU Award that vests upon a Share price increase between
the levels above;

 

  iii. Any portion of a Sign-on PSU Award that is not earned at the end of the
applicable Performance Period shall be automatically forfeited and canceled for
no consideration;

 

  iv. Upon a Change in Control during a Performance Period, the applicable
Performance Period shall end immediately and the number of Shares earned under a
Sign-on PSU Award shall be fixed based on the price paid per Share in connection
with the Change in Control (or, if no price is paid for Shares in connection
with the Change in Control, the per Share closing price for the last complete
trading session immediately preceding the Change in Control), and the applicable
Sign-on PSU Award shall vest and be settled upon the Change in Control; provided
that, if a Sign-on PSU Award remains outstanding or is assumed by the Company’s
successor following the Change in Control, the applicable Sign-on PSU Award
shall remain subject to service-based vesting over the remainder of the
originally scheduled vesting period, except as provided in Section 9;

 

6



--------------------------------------------------------------------------------

  v. Except as provided in Section 9, Shares underlying the Sign-on PSU Award
that are earned at the end of the applicable Performance Period shall vest and
settle (A) in the case of the Three-Year PSU Award, in equal installments on the
third (3rd), fourth (4th) and fifth (5th) anniversaries of the Effective Date,
or (B) in the case of the Five-Year PSU Award, on the fifth (5th) anniversary of
the Effective Date, in each case, subject to Executive’s continued employment
with the Company through the applicable vesting date; and

 

  vi. The Beginning Price and End Price shall be equitably adjusted in the event
of any corporate transaction impacting the capitalization of the Company.

Each Sign-on PSU Award shall include other terms and conditions described in
this Agreement and other terms and conditions consistent with PSU awards granted
by the Company generally.

 

  4.2 Annual Equity Awards. For each fiscal year of the Term, Executive shall be
granted equity awards with a target grant date fair value of $6,000,000 (Six
Million United States Dollars), subject to the terms of the 2015 Plan (or any
successor thereto) and Exhibit B. Such awards shall be subject to the same
vesting terms as the corresponding Share awards granted to other senior
executives of the Company generally. For the avoidance of doubt, the foregoing
provision shall only be applicable to 2017 if the Effective Date occurs in
fiscal year 2017, in which case Executive shall be eligible for an annual target
equity incentive award opportunity in respect of fiscal year 2017, which
opportunity shall be allocated equally across Share options, time-vested RSUs
and PSUs, and the performance goals for such PSUs shall be identical to those
for the PSUs granted on February 14, 2017 to other senior executives of the
Company.

 

  5. Executive Benefits

 

  5.1 Generally. During the Term, Executive (and, to the extent eligible, his
dependents and Beneficiaries (as defined below)) shall be entitled to
participate in any and all health, medical, dental, group insurance (including
life insurance), welfare, pension, fringe benefits, perquisites and other
employee benefit plans, programs and arrangements that are generally available
from time to time to similarly situated senior executives of the Company and
their dependents and Beneficiaries (the “Executive Benefits”), such
participation in each case to be on terms and conditions that are commensurate
with Executive’s position and responsibilities at the Company and that are no
less favorable to Executive than those that apply to similarly situated senior
executives of the Company generally.

 

7



--------------------------------------------------------------------------------

  5.2 Relocation. During the Term, Executive shall be provided relocation
benefits as set forth in the Company’s Long Term International Assignment Policy
(including reimbursement of reasonable tax advice and legal assistance) and
reimbursement for housing and utilities in Israel of up to 40,000 New Israeli
Shekels per month (pro-rated for partial calendar months), subject to
Executive’s presentation of appropriate supporting documentation. In addition,
the Company shall reimburse up to $100.000 in the aggregate per year for
personal travel expenses of Executive and/or his spouse, subject to Executive’s
presentation of appropriate supporting documentation.

 

  6. Reimbursement for Certain Costs and Expenses

 

  6.1 Business Expenses. The Company shall pay or reimburse Executive for all
out-of-pocket business expenses incurred by Executive during the Term in
performing his duties under this Agreement, promptly upon presentation of
appropriate supporting documentation and in accordance with the expense
reimbursement policy of the Company.

 

  6.2 Business Equipment. During the Term, the Company shall provide, and pay or
reimburse Executive for all expenses incurred in connection with acquiring,
maintaining and using, in each such case a land-line telephone in his residence,
a laptop, a cellular telephone or other similar hand-held device, and a car
benefit suitable for the chief executive officer of a company of the size and
nature of the Company, in each case, to the extent applicable, promptly upon
presentation of appropriate supporting documentation and in accordance with the
expense reimbursement policy of the Company.

 

  7. Vacation; Sick Leave; Recreation Pay

 

  7.1 Vacation. Executive shall be entitled to twenty (20) paid vacation working
days per calendar year during the Term, which shall accrue in accordance with
Company policy. Executive shall be required to utilize at least five
(5) consecutive days every calendar year, and may accumulate the remaining
vacation days in accordance with the Company’s policy. The dates of Executive’s
annual vacation shall be coordinated in advance with the Chairman of the Board.
Executive shall be entitled to redeem the aforesaid accumulated vacation days
upon termination of Executive’s employment.

 

  7.2

Sick Leave. Executive shall be entitled to thirty (30) paid sick working days
per calendar year during the Term (without any reduction in the compensation or
benefits payable hereunder), which may accumulate during the Term in accordance
with the Company’s practice or policy, as in effect from time to time. The sick
pay shall include the Monthly Salary

 

8



--------------------------------------------------------------------------------

  and all other amounts and benefits to which Executive is entitled under this
Agreement, as if Executive worked at the Company during the period of his
illness (in respect of period for which he is entitled to receive payment as
aforesaid), less any amount that Executive is entitled to receive with respect
to the aforementioned period of his illness, including from any Israeli pension
fund; provided that Executive provides the Company with medical confirmation of
his illness if requested by the Chairman of the Board. The parties hereto hereby
acknowledge and agree that the payments to Executive set forth in this
Section 7.2 and Executive’s insurance in the pension fund and/or loss of ability
to work are meant to also cover the Company’s obligations under the Sick Pay
Law, 1976.

 

  7.3 Recreation Pay. Executive shall be entitled to fifteen (15) paid
recreation days per calendar year during the Term (without any reduction in the
compensation or benefits payable hereunder). The amount of recreation pay per
recreation day, the payment conditions and any other conditions governing
recreation pay shall be in accordance with applicable Law and the Company’s
policy in effect at the applicable time with respect to its employees generally.

 

  8. Pension Insurance

 

  8.1 The Company shall pay Executive on a monthly basis an amount equal to 7.5%
of Executive’s Monthly Salary as a defined pension contribution to a pension
provider in Denmark designated by the Executive (the “Pension Contribution”). By
signing this Agreement Executive declares that he is covered by a sufficient
loss of ability to work insurance in Denmark. For the avoidance of doubt, the
Pension Contribution shall not be grossed up and shall be subject to all
applicable taxes.

It is hereby acknowledged and agreed that the Pension Contribution payment shall
not be deemed part of the Executive’s Monthly Salary for any purpose, including
without derogating from the foregoing, for the purpose of payment of severance
and any other entitlement calculated as a percentage of Executive’s Monthly
Salary, and this Section 8.1 shall not impose on the Company any additional
current or future cost or expense, directly or indirectly.

 

  8.2 In addition, the Company shall contribute and deposit, on a monthly basis,
8.33% of the Monthly Salary on account of pension contribution to an interest
bearing bank account in Israel that shall be opened for such purpose, in
accordance with applicable Law (such contributions and all earnings thereon, the
“Severance Contribution”). The Severance Contribution is to be paid out along
with the last salary payment. For the avoidance, the Severance Payment and any
severance entitlements payable under applicable Law (whether arising during or
after the Term) shall be reduced (but not below $0) by the amount of the
Severance Contribution.

 

9



--------------------------------------------------------------------------------

  8.3 Executive declares and warrants that the Pension Contribution pursuant to
this Section 8 is in lieu of the Company’s obligation under applicable Law to
insure the Executive under a pension plan.

 

  8.4 Since the Pension Contribution payment as aforementioned is done pursuant
to Executive’s request, and for his benefit, neither Executive nor his
successors, heirs and assigns shall have a cause of action with respect to any
matter regarding the Company’s obligation to insure Executive under a pension
plan.

 

  9. Termination of Employment

 

  9.1 General. Executive’s employment with the Company shall terminate upon the
earliest to occur of (a) Executive’s death, (b) a termination by reason of a
Disability, (c) a termination by the Company with or without Cause, and (d) a
termination by Executive with or without Good Reason. The date on which
employee-employer relations cease to exist between the parties shall be referred
to in this Agreement as the “Date of Termination.” Upon any termination of
Executive’s employment for any reason, except as may otherwise be requested by
the Company in writing and agreed upon in writing by Executive, Executive shall
be deemed to have resigned, effective immediately, from any and all
directorships, committee memberships, and any other positions Executive holds
with any member of the Company Group. If for any reason this Section 9.1 is
deemed to be insufficient to effectuate the resignations contemplated by the
immediately preceding sentence, then Executive shall without incurring any costs
on him, upon the Company’s request, execute any documents or instruments that
the Company may deem necessary or desirable to effectuate such resignations. In
addition, Executive hereby designates the Secretary or any Assistant Secretary
of the Company to execute any such documents or instruments as Executive’s
attorney-in-fact to effectuate such resignations if execution by the Secretary
or any Assistant Secretary of the Company is deemed by the Company to be a more
expedient means to effectuate such resignation or resignations.

 

  9.2 Termination Due to Death or Disability. Executive’s employment shall
terminate automatically upon his death. The Company may terminate Executive’s
employment immediately upon the occurrence of a Disability (as defined in
Section 9.9.4), such termination to be effective upon Executive’s receipt of
written notice of such termination. Upon Executive’s death or in the event that
Executive’s employment is terminated due to his Disability, Executive or his
estate or his Beneficiaries, as the case may be, shall be entitled to:

 

  9.2.1 The Accrued Obligations, including the Severance Contribution;

 

  9.2.2 Any portion of the Severance Payment required to be paid pursuant to
applicable Law, which shall be paid in accordance with the requirements of
applicable Law; provided, however, that such payment shall be reduced (but not
below $0) by the amount of the Severance Contribution;

 

10



--------------------------------------------------------------------------------

  9.2.3 Any portion of the Sign-on Cash Award that is unvested as of the Date of
Termination shall vest and be paid in a lump sum on the next regular payroll
date immediately following the seventy-fifth (75th) day after the Date of
Termination if not payable earlier according to Section 3.1;

 

  9.2.4 The Equity Benefits;

 

  9.2.5 If the Date of Termination occurs on or following the first (1st)
anniversary of the Effective Date, the Prorated Annual Bonus, which shall be
payable at the same time bonuses are paid to other senior executives of the
Company; and

 

  9.2.6 Solely in the case of Executive’s termination due to his Disability, the
Non-Compete Payment.

Notwithstanding the foregoing provisions of this Section 9.2, the payments and
benefits described in this Section 9.2 (other than the components of the Accrued
Obligations and any portion of the Severance Payment required to be paid
pursuant to applicable Law) (a) are subject to Executive’s execution and
non-revocation of the Release of Claims in accordance with Section 9.7 and
(b) shall immediately terminate, and the Company shall have no further
obligations to Executive with respect thereto, in the event that Executive
breaches any provision of Sections 11, 12, 13 or 14.

 

  9.3 Termination by the Company for Cause.

 

  9.3.1 The Company may terminate Executive’s employment at any time for Cause.
In the event that the Company terminates Executive’s employment for Cause, he
shall be entitled only to those components of the Accrued Obligations required
to be paid by applicable Law, which payments shall be made in accordance with
applicable Law. Following such termination of Executive’s employment by the
Company for Cause, except as set forth in this Section 9.3, Executive shall have
no further rights to any compensation or any benefits under this Agreement.

 

  9.3.2

No termination of Executive’s employment for Cause shall be effective unless the
Company shall have complied with the provisions of this Section 9.3.2 and
applicable Law. Executive shall be given written notice by the Company (the
“Cause Notice”) of its intention to terminate Executive’s employment for Cause.
The Cause Notice shall state in detail the particular circumstances that
constitute the grounds on which the proposed termination for Cause is based and
all relevant documentation, and Executive shall be summoned to a hearing before
the Board (with

 

11



--------------------------------------------------------------------------------

  Executive being given the opportunity to have his counsel attend). The hearing
shall be held within thirty (30) days following Executive’s receipt of the
original Cause Notice. If, within twenty (20) business days following such
hearing, the Board gives written notice to Executive confirming that Cause for
terminating Executive’s employment on the basis set forth in the original Cause
Notice exists, then Executive’s employment shall thereupon be terminated for
Cause retroactively to the date set forth in the Cause Notice. A failure by
Executive to attend the hearing shall be deemed to be a waiver by Executive of
his right to such hearing.

 

  9.4 Termination by the Company without Cause. The Company may terminate
Executive’s employment at any time without Cause, effective ninety (90) days
following the date of Executive’s receipt of written notice of such termination
(the “Company Notice Period”); provided, however, that the Company and Executive
may mutually agree to reduce the Company Notice Period. In the event that such
notice is given by the Company, any intervening termination for any reason
(other than a termination of Executive’s employment by the Company for Cause),
including death or Disability, prior to the expiration of the Company Notice
Period shall not alter the Company’s obligations under this Section 9.4. The
Company may, in its sole and absolute discretion and by written notice, place
Executive on leave during the Company Notice Period on the condition that the
Company pays Executive the Monthly Salary and any other compensation and
benefits to which Executive would have been entitled had he remained actively
employed by the Company during the Company Notice Period (including continued
vesting of equity awards). If the Company and Executive mutually agree to reduce
the Company Notice Period to less than ninety (90) days, the Company may
provide, in its sole and absolute discretion, that outstanding equity awards
continue to vest for up to the ninety (90)-day period following Executive’s
receipt of written notice of termination. In the event that Executive’s
employment is terminated by the Company without Cause (other than due to death
or Disability), Executive shall be entitled to:

 

  9.4.1 The Accrued Obligations, including Severance Contribution;

 

  9.4.2 The Severance Payment, which shall be paid in a lump sum on the next
regular payroll date immediately following the seventy-fifth (75th) day after
the Date of Termination, other than those components of the Severance Payment
required by Law to be paid earlier, which components shall be paid in accordance
with the requirements of applicable Law; provided, however, that the amount of
the Severance Payment shall be reduced (but not below $0) by the amount of the
Severance Contribution;

 

  9.4.3

Any portion of the Sign-on Cash Award that is unvested as of the Date of
Termination shall vest and be paid in a lump sum on the

 

12



--------------------------------------------------------------------------------

  next regular payroll date immediately following the seventy-fifth (75th) day
after the Date of Termination if not payable earlier according to Section 3.1;

 

  9.4.4 The Equity Benefits;

 

  9.4.5 If the Date of Termination occurs on or following the first (1st)
anniversary of the Effective Date, the Prorated Annual Bonus, which shall be
payable at the same time bonuses are paid to other senior executives of the
Company;

 

  9.4.6 The Non-Compete Payment; and

 

  9.4.7 If Executive’s employment is terminated by the Company without Cause
within one (1) year following the consummation of a “merger” (as such term is
used in the Company’s Compensation Policy as in effect on the date hereof), the
Merger Amount, which shall be paid in a lump sum on the next regular payroll
date immediately following the seventy-fifth (75th) day after the Date of
Termination.

Notwithstanding the foregoing, the payments and benefits described in this
Section 9.4 (other than the components of the Accrued Obligations and the
portion of the Severance Payment required to be paid pursuant to applicable Law)
(a) are subject to Executive’s execution and non-revocation of the Release of
Claims in accordance with Section 9.7 and (b) shall immediately terminate, and
the Company shall have no further obligations to Executive with respect thereto,
in the event that Executive breaches any provision of Section 11, 12, 13 or 14.

 

  9.5

Termination by Executive with or without Good Reason. Executive may terminate
his employment with or without Good Reason by providing the Company ninety
(90) days’ prior written notice of such termination (the “Executive Notice
Period”); provided, however, that the Company and Executive may mutually agree
to reduce the Executive Notice Period. In the event that such notice is given by
Executive, any intervening termination for any reason (other than a termination
of Executive’s employment by the Company for Cause), including death or
Disability, prior to the expiration of the Executive Notice Period shall not
alter the Company’s obligations under this Section 9.5. The Company may, in its
sole and absolute discretion and by written notice, place Executive on leave
during the Executive Notice Period or accelerate the effective date of such
termination of employment; provided that the Company shall continue to pay
Executive the Monthly Salary and any other compensation and benefits to which
Executive would have been entitled had he remained actively employed by the
Company during the Executive Notice Period (including continued vesting of
equity awards). If the Company and Executive mutually agree to reduce the
Company Notice Period to less than ninety (90) days, the Company may provide, in
its sole and absolute

 

13



--------------------------------------------------------------------------------

  discretion, that outstanding equity awards continue to vest for up to the
ninety (90)-day period following the Company’s receipt of written notice of
termination.

In the event of a termination of employment by Executive for Good Reason,
Executive shall be entitled to the same payments and benefits as provided in
Section 9.4 for a termination by the Company without Cause, subject to the same
conditions on payment and benefits as described in Section 9.4 (including
execution and non-revocation of the Release of Claims in accordance with
Section 9.7 and compliance with Sections 11, 12, 13 and 14). Notwithstanding the
above, the Company may terminate the employment of Executive without Cause in
accordance with Section 9.4 after receipt of the “Good Reason Notice” (as
defined below).

In the event of a termination of employment by Executive without Good Reason,
Executive shall be entitled to only (a) the Accrued Obligations and (b) subject
to the same conditions on payment and benefits as described in Section 9.4
(including execution and non-revocation of the Release of Claims in accordance
with Section 9.7 and compliance with Sections 11, 12, 13 and 14), the
Non-Compete Payment.

 

  9.6 Termination Upon Non-Renewal. In the event that Executive’s employment
terminates in connection with the non-renewal of this Agreement by either the
Company or Executive pursuant to the second sentence of Section 1.1, Executive
shall be entitled to only those components of the Accrued Obligations required
to be paid by applicable Law.

 

  9.7 Release. Notwithstanding any provision in this Agreement to the contrary,
the payment of any amount or provision of any benefit pursuant to Section 9.2
through 9.5 (other than the components of the Accrued Obligations and those
components of the Severance Payment required to be paid pursuant to applicable
Law) (collectively, the “Severance Benefits”) shall be conditioned upon
Executive’s execution, delivery to the Company, and non-revocation of the
Release of Claims within sixty (60) days following the Date of Termination. If
Executive fails to execute the Release of Claims in such a timely manner or
revokes the Release of Claims, Executive shall not be entitled to any of the
Severance Benefits. For the avoidance of doubt, in the event of a termination
due to Executive’s death or Disability or Executive’s death or Disability
following a notice of termination of employment without Cause or for Good
Reason, Executive’s obligations herein to execute and not revoke the Release of
Claims may be satisfied on his behalf by his estate or a person having legal
power of attorney over his affairs.

 

  9.8

Full Settlement. The payments and benefits provided under this Section 9 shall
be in full satisfaction of all obligations of the Company Group to Executive
under this Agreement or any other agreement, plan,

 

14



--------------------------------------------------------------------------------

  arrangement or policy of the Company Group in connection with his termination
of employment. For the avoidance of doubt, Executive’s sole and exclusive remedy
upon a termination of employment shall be receipt of the payments and benefits
specified in this Section 9.

 

  9.9 Definitions. For purposes of this Agreement, the following terms have the
following meanings:

 

  9.9.1 “Accrued Obligations” means (a) any unpaid Monthly Salary earned through
the Date of Termination, and any unused vacation days and recreation days
accrued through the Date of Termination, which amounts shall be paid on the next
regular payroll date immediately following the Date of Termination, (b) any
earned and unpaid Annual Bonus for the fiscal year immediately preceding the
Date of Termination, which shall be paid at the time that annual bonuses for
such fiscal year are paid to other senior executives of the Company, and (c) any
other payment to which Executive is entitled under the applicable terms of any
applicable plan, program, agreement, corporate governance document or
arrangement of the Company or its affiliates, including Company reimbursement of
any unreimbursed business expenses and rights to any Company indemnification and
Company-provided officers’ liability insurance as set forth in Section 10.

 

  9.9.2 “Beneficiaries” means, subject to applicable Law, the executors of
Executive’s estate or Executive’s legal heirs.

 

  9.9.3

“Cause” means (a) the willful and continued failure by Executive to
substantially perform his duties with the Company (other than any such failure
resulting from Executive’s incapacity due to physical or mental illness or any
such actual or anticipated failure after the issuance of a notice of termination
for Good Reason by Executive) for a period of at least thirty (30) consecutive
days after a written demand for substantial performance is delivered to
Executive by the Board, which demand specifically identifies the manner in which
the Board believes that Executive has not substantially performed his duties
(provided that, within one hundred twenty (120) days following the Company’s
written demand for substantial performance, the Company provides notice of its
intent to terminate Executive’s employment), (b) Executive’s material breach of
trust or other material breach of this Agreement by Executive, (c) Executive is
convicted of, or has entered a plea of nolo contendere to, a felony, or (d) a
willful and material breach by Executive of the provisions of Section 11, 12, 13
or 14. For purposes of clause (a) of this definition, no act, or failure to act,
on Executive’s part shall be deemed “willful” unless done, or omitted to be
done, by Executive not in good faith and without reasonable belief that his act,
or failure to act, was in the best interest of the

 

15



--------------------------------------------------------------------------------

  Company. Any act or failure to act by Executive that is based upon the advice
of counsel to the Company or the direction of the Board shall not constitute
Cause. For the avoidance of doubt, the termination of Executive’s employment for
any reason other than as contemplated by this Section 9.9.3 shall not constitute
“Cause.”

 

     Notwithstanding the foregoing, in the event that the Board reasonably
believes that Executive may have engaged in conduct that constitutes Cause, the
Board may, subject to applicable Law, suspend Executive from performing his
duties hereunder for a period of up to sixty (60) days, and in no event shall
any such suspension constitute an event pursuant to which Executive may
terminate employment for Good Reason; provided that no such suspension shall
alter the Company’s obligations under this Agreement (including its obligations
to provide Employee compensation and benefits) during such period of suspension.

 

  9.9.4 “Disability” means that Executive, due to a physical or mental
disability, has been substantially unable to perform his duties under this
Agreement for a continuous period of ninety (90) days or longer, as determined
by a physician selected by the Company and reasonably acceptable to Executive.

 

  9.9.5 “Equity Benefits” means vesting in the Sign-on Awards as follows:

 

  a. Sign-on RSU Award. Any portion of the Sign-on RSU Award that is unvested as
of the Date of Termination shall vest and be settled on the later of (i) the
Date of Termination and (ii) the first (1st) anniversary of the grant date of
the Sign-on RSU Award;

 

  b. Sign-on PSU Award.

 

  i. If the Date of Termination is during a Performance Period, then the
applicable Sign-on PSU Award shall be eligible for full vesting and settlement,
at the end of the applicable Performance Period based on actual performance
through the entire Performance Period;

 

  ii. If the Date of Termination occurs following the expiration of an
applicable Performance Period, then the portion of the applicable Sign-On PSU
Award earned based on actual performance during the Performance Period shall
immediately vest and be settled;

 

  iii. If the Date of Termination occurs following a Change in Control, then
each Sign-On PSU Award shall immediately vest in full (to the extent earned in
accordance with Section 4.1.2.c.iv) and be settled.

 

16



--------------------------------------------------------------------------------

  9.9.6 “Good Reason” means a termination by Executive if (a) any of the
following events occurs without Executive’s express prior written consent,
(b) Executive notifies the Company in writing that such event has occurred,
describing such event in reasonable detail and demanding cure, within ninety
(90) days after Executive learns of the occurrence of such event (the “Good
Reason Notice”), (c) such event is not substantially cured within thirty
(30) days after Executive delivers the Good Reason Notice to the Company, and
(d) the Date of Termination occurs within one hundred twenty (120) days after
the failure of the Company to so cure: (i) any failure to continue Executive as
the President and CEO after the Effective Date (other than by reason of a
termination of Executive’s employment by the Company with or without Cause or
due to death, Disability or by Executive without Good Reason); (ii) a material
diminution in Executive’s duties, responsibilities or authorities; (iii) any
material diminution of Executive’s Annual Salary, Annual Bonus opportunity or
annual equity incentive opportunity; (iv) any change in the reporting structure
so that Executive is required to report to anyone other than the Board or
(v) any material breach by the Company or any of its affiliates of any
obligation under this Agreement.

 

  9.9.7 “Law” means any Israeli law, rule or regulation, and the regulations of
any securities exchange on which the Company’s securities are listed, or any
applicable judgment, order, writ, decree, permit or license of any governmental
authority.

 

  9.9.8 “Merger Amount” means an amount equal to the Annual Salary in effect
immediately prior to the Date of Termination (without taking into account any
reduction in Annual Salary that gives rise to, or could have given rise to, a
claim for Good Reason).

 

  9.9.9 “Prorated Annual Bonus” means an Annual Bonus for the fiscal year of the
Company in which the Date of Termination occurs, prorated based on the number of
days elapsed in the fiscal year as of the Date of Termination, and determined
based on actual performance as of the end of the fiscal year.

 

  9.9.10 “Release of Claims” means the release of claims in favor of the Company
and its affiliates substantially in the form attached hereto as Exhibit C.

 

  9.9.11 “Severance Payment” means an amount equal to the greater of (a) the
Annual Salary in effect immediately prior to the Date of Termination (without
taking into account any reduction in Annual Salary that gives rise to, or could
have given rise to, a claim for Good Reason) and (b) the minimum amount required
under applicable Law.

 

17



--------------------------------------------------------------------------------

  10. Indemnification

 

  10.1 In accordance with and subject to the provisions of applicable Law and
the applicable provisions of the Company’s Articles of Association and the
Compensation Policy then in effect, Executive shall be indemnified and released
by the Company in accordance with the provisions of the Indemnification and
Release Agreement attached hereto as Exhibit D, the terms of which shall be
incorporated by reference herein.

 

  10.2 An officers’ liability insurance policy (or policies) shall be kept in
place, during the Term and thereafter until the seventh (7th) anniversary of the
Date of Termination, providing coverage to Executive that is no less favorable
to Executive in any respect than the coverage then being provided to any other
present or former senior executive of the Company.

 

  11. Confidentiality and Disclosure of Information

Executive shall execute the Confidentiality, Disclosure of Information and
Assignment of Inventions Agreement attached hereto as Exhibit E concurrently
with the execution of this Agreement and agrees to abide by the terms thereof,
which shall be deemed incorporated into this Section 11.

 

  12. Non-Competition

Executive hereby agrees, during the Restriction Period (as defined below), not
to engage, directly or indirectly, anywhere in the world, in any activity,
business or any other engagement in the pharmaceutical industry or any other
industry that the Company Group enters under Executive’s authority or direction,
in each case, which competes with the business of any member of the Company
Group as of the Date of Termination (including any business that any member of
the Company Group is actively planning to enter as of the Date of Termination),
including as a consultant or as a director, except with the Company’s prior
written approval. Notwithstanding anything to the contrary contained in this
Section 12, the foregoing shall not prevent Executive from acquiring for his own
personal investment not more than 1% of the outstanding voting securities of any
publicly-traded corporation. For purposes of this Agreement, the term
“Restriction Period” means the Term and a period of twenty-four (24) months
following the Date of Termination.

It is hereby agreed and clarified that, when determining the above
non-competition undertaking, the parties took into account the entire
consideration provided to Executive pursuant to this Agreement and the payment
to which Executive is entitled pursuant to Section 15, which is being made in
consideration, inter alia, for such undertaking. For the avoidance of doubt,
this Section 12 shall not apply to Executive following a termination of
employment that occurs following the expiration of the Term.

 

  13. Non-Solicitation

Executive hereby agrees, during the Restriction Period, not to, directly or
indirectly, entice, solicit or encourage any employee, consultant, customer,
vendor or supplier of the

 

18



--------------------------------------------------------------------------------

Company Group and/or its affiliates (or any prospective employee consultant,
customer, vendor or supplier with whom the Company Group has had material
contact or taken material steps to engage or retain) to cease doing business
with the Company Group, reduce its relationship with the Company Group or
refrain from establishing or expanding a relationship with the Company Group or
in any other way interfere with the Company Group’s relationships with its
employees, consultants, customers, vendors or suppliers. Executive further
agrees and undertakes that during the Restriction Period, Executive shall not,
directly or indirectly, including personally or in any business in which he is
an officer, director or shareholder, for any purpose or in any place, hire or
engage any key-employee (Executive Committee member or direct report of an
Executive Committee member) employed by the Company Group on the date of such
termination or during the preceding six (6) months. Executive shall not violate
this provision by making a general solicitation that is not directed at
employees or consultants of the Company Group or by providing a reference for an
employee or consultant of the Company Group.

It is hereby agreed and clarified that, when determining the above
non-solicitation undertaking, the parties took into account the entire
consideration provided to Executive pursuant to this Agreement and the payment
to which Executive is entitled pursuant to Section 15, which is being made in
consideration, inter alia, for such undertaking.

 

  14. No Disparagement

Neither the Company Group nor Executive shall make disparaging or otherwise
detrimental comments to any person or entity concerning the other, or the
circumstances surrounding Executive’s engagement and/or separation of engagement
from the Company, unless such party can demonstrate that the comments were made
in private circumstances and that it or he intended that the comments not be
published. In addition, Executive shall not make disparaging or otherwise
detrimental comments to any person or entity concerning the Company Group’s
officers, directors or employees; the products, services or programs provided or
to be provided by the Company Group; the business affairs, operation, management
or the financial condition of the Company Group, unless Executive can
demonstrate that the comments were made in private circumstances and that he
intended that the comments not be published. The obligations set forth in this
Section 14 shall apply both during and ten (10) years after the Term. Nothing
herein shall prevent Executive or the Company Group from testifying truthfully
in any legal proceeding, to any governmental or regulatory body or as may
otherwise be required by applicable Law.

It is hereby agreed and clarified that, when determining the above
non-disparagement undertaking, the parties took into account the entire
consideration provided to Executive pursuant to this Agreement and the payment
to which Executive is entitled pursuant to Section 15, which is being made in
consideration, inter alia, for such undertaking.

 

  15. Non-Competition/Non-Solicitation/Non-Disparagement Payment

In consideration for Executive’s undertaking set forth in Sections 11, 12, 13
and 14 and subject to compliance therewith, following the Date of Termination
Executive shall receive an amount equal to twenty-four (24) times the Monthly
Salary in effect

 

19



--------------------------------------------------------------------------------

immediately prior to the Date of Termination (without taking into account any
reduction in Monthly Salary that gives rise to, or could have given rise to, a
claim for Good Reason), to be paid in twenty-four (24) equal monthly
installments (the “Non-Compete Payment”). The Non-Compete Payment shall not be
subject to offset by any income Executive derives from non-competitive
employment or self-employment.

Notwithstanding the foregoing, in the event that Executive’s employment is
terminated by the Company for Cause, Executive shall remain subject to Sections
11, 12, 13 and 14 and any other non-compete obligations, but the Company shall
not be required to pay the Non-Compete Payment and the entire compensation paid
to the Executive pursuant to this Agreement shall constitute as consideration
for the Executive’s undertaking set forth in Sections 11, 12, 13 and 14. In the
event of Executive’s death, the undertakings set forth in Sections 11, 12, 13
and 14 shall not apply and consequently the Company shall not be required to pay
the Non-Compete Payment.

 

  16. Cooperation.

During the Term and at all times thereafter, Executive agrees to cooperate with
the Company and its attorneys in connection with any matter related to the
period he was employed by the Company and/or his services to any other member of
the Company Group, including but not limited to any threatened, pending, and/or
subsequent litigation, government investigation, or other formal inquiry against
any member of the Company Group, and shall make himself available upon
reasonable notice to prepare for and appear at deposition, hearing, arbitration,
mediation, or trial in connection with any such matters. Such cooperation will
include willingness to be interviewed by representatives of the Company and to
participate in legal proceedings by deposition or testimony. To the extent
reasonably practicable, the Company shall coordinate with Executive to minimize
scheduling conflicts with Executive’s business and personal commitments. The
Company shall reimburse Executive for any reasonable out-of-pocket expenses
(including travel expenses) incurred in connection with providing such
assistance, provided that the reimbursement of fees related to any legal counsel
retained by Executive in connection with such assistance shall be subject to the
terms of the Indemnification and Release Agreement

 

  17. No-Hedging Policy; No-Pledging Policy; Stock Ownership Guidelines.

Executive acknowledges and agrees to adhere to the Company’s No-Hedging Policy,
No-Pledging Policy and Stock Ownership Guidelines applicable to executive
officers of the Company, as each may be amended from time to time in the
Company’s sole discretion.

 

  18. Return of Car, Equipment and Documents

As of no later than the Date of Termination, Executive shall return to the
Company the car, cell phone (or other hand-held device), laptop, credit card(s)
and any other company equipment, if any, provided to Executive, and any other
confidential or proprietary information of the Company that remains in
Executive’s possession; provided, however, that nothing in this Agreement or
elsewhere shall prevent Executive from retaining and utilizing documents
relating to his personal benefits, defense of claims under this Agreement,
entitlements and obligations; documents relating to his personal tax

 

20



--------------------------------------------------------------------------------

obligations; his desk calendar, personal contact list, and the like; and such
other records and documents as may reasonably be approved by the Board (such
approval not to be unreasonably withheld or delayed). Executive shall confirm
such return in writing to the Company promptly upon Company’s written request,
together with confirmation that Executive no longer has any Company property or
confidential or proprietary information of the Company in his possession or
control.

 

  19. No Other Post-Employment Restrictions

There shall be no contractual, or similar, restrictions on Executive’s right to
terminate his employment with the Company, or on his post-employment activities,
other than as expressly set forth in this Agreement.

 

  20. Assignability; Binding Nature

This Agreement shall inure to the benefit of, and be binding on, the parties and
each of their respective successors, heirs (in Executive’s case) and assigns. No
rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company except that such rights and obligations may be
assigned or transferred pursuant to a merger or consolidation, or the sale or
liquidation of all or substantially all of the business and assets of the
Company; provided that the assignee or transferee is the successor to all or
substantially all of the business and assets of the Company and such assignee or
transferee contractually assumes the liabilities, obligations and duties of the
Company, as contained in this Agreement.

 

  21. Tax Payments; Clawback

 

  21.1 Tax and Social Security Payments. Executive hereby acknowledges and
agrees that the payments and benefits granted to him under this Agreement shall
be subject to income tax deductions and other mandatory tax deductions which the
Company is required to deduct by applicable Law, and further represents that,
except as specifically set forth in this Agreement or the Company’s Long Term
International Assignment Policy, nothing in this Agreement shall be construed as
imposing on the Company the obligation to pay taxes or any other obligatory
payment imposed on Executive due to any payment or benefit. For the avoidance of
doubt, the Company Group shall be responsible for the employer portion of all
social security taxes or contributions payable in respect of compensation or
benefits paid to Executive by the Company Group.

 

  21.2 Clawback. Notwithstanding anything to the contrary herein, in the event
of a restatement of the Company’s financial statements as a result of erroneous
statements, Executive shall reimburse payments that have already been paid to
him on the basis of such erroneous financial results that were followed by a
restatement, all in accordance with the Compensation Policy and subject to
applicable Law. By signing this Agreement, Executive grants the Company a power
of attorney to deduct from the Monthly Salary and/or any other payments due to
Executive by the Company, any amounts owed by him, in accordance with applicable
Law and any Company clawback provisions in the Compensation Policy.

 

21



--------------------------------------------------------------------------------

  22. Residence and Work Permit

The Company Group shall assist Executive in obtaining a residency permit and
work permit in Israel and shall pay all fees incurred by Executive in obtaining
such permits and all fees incurred by Executive’s spouse in obtaining a
residency permit in Israel. If, through no fault of Executive, he has not
obtained a work permit in Israel as of the date he is released by his current
employer to commence employment with the Company Group and he is otherwise
willing and able to commence employment with the Company Group, and as a result
the Effective Date is delayed until (a) 1 January 2018 or later, he shall be
treated as though the Effective Date occurred in 2017 for purposes of Sections
3.2 and 4.2 or (b) 2 February 2018 or later, he shall be treated as though the
Effective Date occurred prior to such date for purposes of determining the
Beginning Price pursuant to Section 4.1.2.

 

  23. Representations

Executive represents that (a) he has provided to the Company complete and
accurate information regarding the terms of all contracts, arrangements,
agreements, policies or understandings applicable to Executive, with prior
employers or otherwise, which include post-employment covenants including those
relating to competition or solicitation of third parties) and (b) he is not
subject to (or has been released from all restrictive covenants under) any
contract, arrangement, agreement, policy or understanding that in any way
impacts his ability to enter into or fully perform his obligations under this
Agreement. Executive and the Company each represent and warrant (i) that such
party is not otherwise unable to enter into and fully perform such party’s
obligations under this Agreement; and (ii) that, upon the execution and delivery
of this Agreement by both parties, this Agreement shall be such party’s valid
and binding obligation, enforceable against such party in accordance with its
terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally, or otherwise as may be limited by applicable Laws.
Notwithstanding any portion of this Agreement to the contrary, if any of
Executive’s representations under this Section 23 prove to be inaccurate, the
Company may immediately declare this Agreement null and void and Executive’s
employment with the Company shall terminate immediately without obligation of
any sort by the Company, including pursuant to any equity or other award
previously issued to Executive.

 

  24. Dispute Resolution

Subject to applicable Law, any claim arising out of or relating to this
Agreement, any other agreement between the Company and Executive, or any
termination thereof shall be resolved by binding confidential arbitration, to be
held in Israel. The arbitration shall be conducted before a mutually appointed
arbitrator and, if necessary, an appeal-arbitrator, and if the parties in
dispute shall fail to agree upon the identity of the arbitrator(s) within
fifteen (15) days of written demand, the identity of the arbitrator(s) shall be
determined

 

22



--------------------------------------------------------------------------------

by the chairman of the Bar Association. The arbitrator’s ruling shall be subject
to an appeal to an appeal-arbitrator, in accordance with Section 21A to the
Arbitration Law, 1968. The arbitrator and the appeal-arbitrator shall not be
bound by the rules of procedure, but shall be bound by rules of the applicable
substantive law and be required to give written grounds for his decision. This
Agreement shall be deemed to be a valid Arbitration Agreement for the purpose of
the Arbitration Law, 1968. Judgment upon the award rendered by the arbitrator(s)
may be entered in any court having jurisdiction thereof. Notwithstanding the
foregoing, any claim by the Company Group for injunctive relief in accordance
with Section 25 may be sought before any court of competent jurisdiction. The
Company shall reimburse Executive for all reasonable legal fees and expenses
incurred by Executive in seeking to obtain or enforce any right or benefit
provided under this Agreement, provided that Executive substantially prevails on
at least one material issue in any such dispute. Further the Company Group shall
pay the costs of the arbitrator and if necessary the appeal-arbitrator.

 

  25. Remedies and Injunctive Relief

Executive acknowledges that his breach of any of the provisions of Sections 11,
12, 13 or 14 would cause irreparable damage to the Company Group in an amount
that would be material but not readily ascertainable, and that any remedy at law
(including the payment of damages) would be inadequate. Accordingly, Executive
agrees that, notwithstanding any provision of this Agreement to the contrary, in
addition to any other damages it is able to show, in the event of a willful and
continued violation by Executive of any of the covenants contained in Sections
11, 12, 13 or 14, the Company Group shall be entitled (without the necessity of
showing economic loss or other actual damage) to (a) cease payment of the
compensation and benefits contemplated by Sections 9 or 15 to the extent not
previously paid or provided (including ceasing vesting of outstanding equity
awards), (b) the prompt return by Executive of any portion of such compensation
and the value of such benefits previously paid or provided (including forfeiture
of any equity awards that vested pursuant to Section 9 or the repayment of the
value of any equity incentive awards that vested pursuant to Section 9 that have
been settled) and (c) injunctive relief (including temporary restraining orders,
preliminary injunctions and permanent injunctions), without posting a bond, in
any court of competent jurisdiction for any actual or threatened breach of any
of the covenants set forth in Sections 11, 12, 13 or 14 in addition to any other
legal or equitable remedies it may have. The preceding sentence shall not be
construed as a waiver of the rights that may have for damages under this
Agreement or otherwise, and all such rights shall be unrestricted. The
Restriction Period shall be tolled during (and shall be deemed automatically
extended by) any period during which Executive is in violation of the provisions
of Section 12 or 13, as applicable. In the event that a court of competent
jurisdiction determines that any provision of Sections 11, 12, 13 or 14 is
invalid or more restrictive than permitted under the governing law of such
jurisdiction, then, only as to enforcement of such provision within the
jurisdiction of such court, such provision shall be interpreted and enforced as
if it provided for the maximum restriction permitted under such governing law.

 

23



--------------------------------------------------------------------------------

  26. Notices

Any notice or other communication required or permitted to be delivered under
this Agreement shall be (a) in writing; (b) delivered personally, by email
received by the intended receiver of such email, by facsimile, by courier
service or by certified or registered mail, first class postage prepaid and
return receipt requested; (c) deemed to have been received on the date of
delivery or, if so mailed, on the third business day after the mailing thereof;
and (d) addressed as follows (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof):

If to the Company: to the Company’s headquarters, Attn: Chairman of the Board;

With a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 W 52nd Street

New York, NY 10019

Facsimile: +1-212-403-2000

Attn:     Adam O. Emmerich, Esq.

and to

Tulchinsky, Stern, Marciano, Cohen, Levitski & Co. Law Offices

4 Berkowitz Street

Tel Aviv 64238

Facsimile: +972 (3) 6075050

Attn:     Menachem Tulchinsky, Adv.

If to Executive: to the last address on file with the Company; and

With a copy (which shall not constitute notice) to:

Mette Klingsten

August Bournonvilles Passage 1 (Kgs. Nytorv)

DK-1055 Copenhagen

T    +45 3144 0100

Attn:     Mette Klingsten, Supreme Court Attorney

 

  27. Miscellaneous

 

  27.1 Entire Agreement. As of the Effective Date, this Agreement shall
constitute the entire agreement between the parties with respect to the subject
matter hereof, and this Agreement (including the agreements attached hereto as
Exhibits) shall supersede all prior representations, agreements and
understandings (including any prior course of dealings), both written and oral,
between the parties with respect to the subject matter hereof.

 

24



--------------------------------------------------------------------------------

  27.2 Amendment or Waiver. No provision in this Agreement may be amended unless
such amendment is set forth in a writing that expressly refers to the provision
of this Agreement that is being amended and that is signed by Executive and by
an authorized officer of the Company. No waiver by either party of any breach of
any condition or provision contained in this Agreement shall be deemed a waiver
of any similar or dissimilar condition or provision at the same or any prior or
subsequent time. To be effective, any waiver must be set forth in a writing
signed by the waiving party and must specifically refer to the condition(s) or
provision(s) of this Agreement being waived.

 

  27.3 Inconsistencies. Subject to applicable Law and Section 1.6, in the event
of any inconsistency between any provision of this Agreement and any provision
of any applicable plan, program, agreement, corporate governance document or
arrangement of the Company or its affiliates, the provisions of this Agreement
shall control unless Executive and the Company otherwise agree in a writing that
expressly refers to the provision of this Agreement whose control they are
waiving.

 

  27.4 Headings; Construction. The headings of the sections and sub-sections
contained in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any provision of this
Agreement. For purposes of this Agreement, the term “including” shall mean
“including, without limitation.”

 

  27.5 Survivorship. The provisions of this Agreement that by their terms call
for performance subsequent to the termination of either Executive’s employment
or this Agreement (including the terms of Sections 9, 10, 11, 12, 13, 14, 24 and
25) shall survive such termination in accordance with their applicable terms.

 

  27.6 Governing Law; Severability. This Agreement shall be governed by the laws
of the State of Israel, without regard to its conflict of laws rules. Whenever
possible, each provision or portion of any provision of this Agreement shall be
interpreted in such manner as to be effective and valid under Law but the
invalidity or unenforceability of any provision or portion of any provision of
this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision or
portion of any provision, in any other jurisdiction. In addition, should a court
or arbitrator determine that any provision or portion of any provision of this
Agreement, is not reasonable or valid, either in period of time, geographical
area, or otherwise, the parties agree that such provision should be interpreted
and enforced to the maximum extent which such court or arbitrator deems
reasonable or valid.

 

  27.7

No Mitigation/No Offset. Executive shall be under no obligation to seek other
employment or to otherwise mitigate the obligations of the Company

 

25



--------------------------------------------------------------------------------

  under this Agreement, and there shall be no offset against amounts or benefits
due to Executive under this Agreement or otherwise on account of any claim
(other than any preexisting debts then due in accordance with their terms) the
Company or its affiliates may have against him or any remuneration or other
benefit earned or received by Executive after such termination.

 

  27.8 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument. Signatures
delivered by facsimile shall be effective for all purposes.

 

  27.9 Board Approvals. Any reference made in this Agreement to an approval
required of the Board or a committee of the Board shall also include any
approval of the Board or any committee of the Board as may be required by Law,
the Compensation Policy or the Company’s corporate documents.

 

  27.10 Legal and Accounting Fee Reimbursement. The Company shall reimburse or
pay directly any legal or accounting fees incurred by Executive in connection
with the negotiation and execution of this Agreement, up to a maximum amount of
$125,000.

 

  27.11 Execution of this Agreement. This Agreement shall be signed by the
Company following the necessary Board approvals and shall immediately thereafter
be signed by Executive.

— Signature page follows —

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement in one or more
counterparts as of the Effective Date.

 

TEVA PHARMACEUTICAL INDUSTRIES LTD.

/s/ Sol J. Barer

By:   Sol J. Barer Title:   Chairman of the Board

[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------

EXECUTIVE

/s/ Kåre Schultz

Kåre Schultz

[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------

Exhibit A

Annual Bonus Framework

The Annual Bonus shall be determined based on the achievement of quantitative
and qualitative performance goals during the calendar year in which Executive
serves as President and CEO.

Except as expressly provided in Section 9 of the Agreement, Executive shall not
be entitled to an Annual Bonus in respect of a fiscal year if he is not employed
by the Company Group on the payment date.

The Annual Bonus objectives and payout terms shall be as follows:

 

  i. between 70%-85% of Executive’s Annual Bonus for each fiscal year shall be
based on overall Company performance measures, similar to those determined for
other executive officers, using key performance indicators as determined by the
Compensation Committee and the Board; and

 

  ii. subject to the limitations set in the Compensation Policy and applicable
Law, between 15% and 30% of Executive’s Annual Bonus for each fiscal year shall
be based on an evaluation of Executive’s overall performance based on the
discretion of the Compensation Committee and the Board of Directors and/or on
quantitative and qualitative performance measures, such as implementing the
Company’s strategy and risk management as well as demonstrating internal and
external leadership.

The Compensation Committee and the Board may, in special circumstances
(e.g., regulatory changes and significant changes in the Company’s business
environment), following their determination of the objectives and the respective
weightings, modify the above measures, consistent with the Compensation Policy.

Following the end of the relevant fiscal year, the Compensation Committee and
the Board shall determine, whether and to what extent the objectives have been
met.

This framework may be amended from time to time by the Board or the Compensation
Committee in their sole discretion, subject to any approvals required under
applicable Law and the Company’s governing documents.

 

A-1



--------------------------------------------------------------------------------

Exhibit B

Annual Equity Award Framework

Executive’s annual equity award shall be comprised of at least two of the
following equity-based vehicles: options to purchase Shares, performance share
units and restricted share units (“Options,” “PSUs” and “RSUs,” respectively).
The Compensation Committee and the Board may, however, add one other
equity-based vehicle to the above list in their sole discretion.

Options and/or PSUs, if granted, are required to comprise in the aggregate no
less than 50% of the value of the annual equity grant; RSUs and any additional
equity-based vehicle, if granted, may not comprise more than 50% of the value of
the annual equity grant.

Subject to the terms of the Agreement, Options and RSUs, if granted, shall vest,
subject to Executive’s continued employment as President and CEO, in three equal
installments, on the second, third and fourth anniversaries of the grant date.
PSUs, if granted, shall vest on the third anniversary of the grant date, subject
to Executive’s continued employment as President and CEO, and subject to his
meeting performance objectives, which shall be determined by the Compensation
Committee and the Board. The Compensation Committee and the Board may, however,
determine different vesting periods, subject to the limitations of the
Compensation Policy and the relevant equity incentive plan.

For the avoidance of doubt, the terms of this framework are not applicable to
the Sign-on Awards.

This framework may be amended from time to time by the Board or the Compensation
Committee in their sole discretion, subject to any approvals required under
applicable Law and the Company’s governing documents.

 

B-1



--------------------------------------------------------------------------------

Exhibit C

Form of Release Agreement

This Release Agreement (this “Release Agreement”) is dated as of [            ]
and is entered into by [            ] (“Executive”, “Me” or “I”) and TEVA
PHARMACEUTICAL INDUSTRIES LTD. (the “Company”) in connection with the
termination of Executive’s employment with the Company.

 

1. General Release.

(a)    In consideration for the receipt of those payments that are in excess of
the amounts required to be paid to Me by Law (as detailed in the settlement of
account attached hereto), I, on behalf of myself and my family, agents,
representatives, heirs, executors, trustees, administrators, attorneys,
successors and assigns (the “Releasors”), hereby irrevocably and unconditionally
(i) represent and warrant that I have received in a timely manner full and
complete payment of all amounts due to Me under my employment agreement with the
Company or under any applicable law and/or in connection with the termination of
my employment, both at law and pursuant to the terms of the employment
agreement, and (ii) release, settle, cancel, acquit, discharge and acknowledge
to be fully satisfied, and covenant not to sue the Company and each of its
respective past and/or present subsidiaries, affiliates, successors and assigns,
and each of their respective predecessors, and past and/or present stockholders,
partners, members, directors, managers, officers, employees, agents or other
representatives, and employee benefit plans of the Company or its affiliates,
including, but not limited to, trustees and administrators of these plans, in
each case, in their individual and/or representative capacities (collectively,
the “Releasees”) from any and all claims, contractual or otherwise, demands,
costs, rights, causes of action, charges, debts, liens, promises, obligations,
complaints, losses, damages and all liability of whatever kind and nature,
whether known or unknown, and hereby waive any and all rights that I, he, she or
it may have, from the beginning of time up to and including the time of signing
this Release Agreement, in respect of my employment or separation from
employment with the Company, or is in any way connected with or related to any
applicable compensatory or benefit plan, program, policy or arrangement,
including, but not limited to, any claims relating to salaries, benefits,
bonuses, compensation, fringe benefits, social benefits according to any law or
agreement, amounts of pension fund, overtime, severance pay, sick pay,
recreation payments, vacation payments, prior notice payments, options or other
securities, reimbursement of expenses and/or any other payments or benefits due
to Me by any of the Releasees, or claims under any policy, agreement,
understanding or promise, written or oral, formal or informal, between the
Company and any of its affiliates and myself, now or hereafter recognized,
including claims for wrongful discharge, slander and defamation, as well as all
claims for counsel fees and costs; provided that such released claims shall not
include any claims to enforce my rights under, or with respect to, any
post-termination obligations of the Company expressly undertaken by the Company
under my employment agreement with the Company (including vested accrued
benefits and compensation under the Company’s employee benefit plans and
arrangements as set forth in Section 9 to the Employment Agreement), rights as a
shareholder of the Company and rights to indemnification and liability insurance
coverage.

(b)    The Releasors agree not to bring any action, suit or proceeding
whatsoever (including the initiation of governmental proceedings or
investigations of any type) against any

 

C-1



--------------------------------------------------------------------------------

of the Releasees hereto for any matter or circumstance concerning which the
Releasors have released the Releasees under this Release Agreement. Further, the
Releasors agree not to encourage any other person or suggest to any other person
that he, she or it institute any legal action against the Releasees, and I
hereby declare, confirm and undertake that, if the Releasors or anyone else in
their name should deliver a claim as mentioned above, I shall reimburse the
Releasees and anyone else on their behalf to the full extent of the sum of the
legal expenses and legal fees incurred by them as a result of any such claim;
and in the event that Releasors prevail in such legal action, then the Releasees
shall reimburse such sum to Me or the Releasors. The Releasors hereby agree to
waive the right to any relief (monetary or otherwise) in any action, suit or
proceeding I may bring in violation of this Release Agreement.

(c)    This Release Agreement shall constitute a dismissal and compromise notice
for the purposes of Section 29 of the Severance Pay Law 5713-1963.

2.    Legal Advice, Reliance. I represent and acknowledge that (a) I have been
given adequate time to consider this Release Agreement and have been advised to
discuss all aspects of this Release Agreement with my private attorney, (b) I
have carefully read and fully understand all the provisions of this Release
Agreement, (c) I have voluntarily entered into this Release Agreement, without
duress or coercion, and (d) I have not heretofore assigned or transferred or
purported to assign or transfer, to any person or entity, any of the claims
described in Section 1(a), any portion thereof or any interest therein. I
understand that if I request additional time to review the terms of this Release
Agreement, a reasonable extension of time shall be granted.

 

3. Miscellaneous.

(a)    No Violation of Law. I agree and acknowledge that this Release Agreement
is not and shall not be construed to be an admission by the Company of any
violation of any applicable laws of Israel, or of any duty owed by the Company
to Me.

(b)    Governing Law; Severability. This Release Agreement shall be governed by
the laws of the State of Israel, without regard to its conflict of laws rules.
In the event that any one or more of the provisions of this Release Agreement is
held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

(c)    Revocation. I may revoke this Release Agreement within seven (7) days
after the date on which I sign this Release Agreement. I understand that this
Release Agreement is not binding or enforceable until such seven (7) day period
has expired. Any such revocation must be made in a signed letter executed by Me
and received by the Company at its headquarters no later than 5:00 p.m., Tel
Aviv time, on the seventh day after I have executed this Release Agreement. I
understand that if I revoke this Release Agreement, I shall not be entitled to
any severance benefits under my employment agreement with the Company.

 

C-2



--------------------------------------------------------------------------------

(d)    Counterparts. This Release Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

*        *         *        *        *

 

Very truly yours,

 

EXECUTIVE

 

Name:  

 

Dated:  

 

 

ACCEPTED AND AGREED:

 

TEVA PHARMACEUTICAL INDUSTRIES LTD

 

 

By:

Title:

 

 

By:

Title:

 

C-3



--------------------------------------------------------------------------------

Exhibit D

Indemnification Agreement

Indemnification and Release Agreement

This Indemnification and Release Agreement (this “Indemnification Agreement”) is
being entered into effective as of                         , 2017, pursuant to
the resolutions of the Board of Directors (the “Board”) of Teva Pharmaceutical
Industries Ltd., a company organized under the laws of the State of Israel (the
“Company”), dated July 31, 2012 and the resolutions of the Human Resources and
Compensation Committee of the Board, and the Audit Committee of the Board, each
dated July 30, 2012.

It is in the best interest of the Company to retain and attract as office
holders the most capable persons available and such persons are becoming
increasingly reluctant to serve in companies unless they are provided with
adequate protection through insurance, exemption and indemnification in
connection with such service.

You are or have been appointed as an office holder of the Company, and in order
to enhance your service to the Company in an effective manner, the Company
desires to provide for your indemnification to the fullest extent permitted by
law and the Company’s Articles of Association (the “Articles of Association”).
In consideration of your service to the Company, the Company hereby agrees as
follows:

1.    The Company hereby undertakes to indemnify you to the maximum extent
permitted by the Articles of Association and the Israeli Companies Law, 5759 –
1999, as amended from time to time (the “Companies Law”), the Israeli Securities
Law, 5728-1968, as amended from time to time (the “Securities Law”) and any
other applicable law, in respect of the following expenses or liabilities
imposed on, or incurred by, you in consequence of any act performed or omission
committed by you in your capacity as an “Office Holder” (such term shall bear
the meaning assigned to it in the Companies Law) of the Company (including your
service, at the request of the Company, as an officer, director, employee or
board observer of any other company controlled directly or indirectly by the
Company (a “Subsidiary”) or in which the Company holds shares (an “Affiliate”)).

1.1    any monetary liability imposed on you in favor of another person by a
court judgment, including a settlement or an arbitrator’s award which was
approved by court;

1.2    reasonable litigation expenses, including attorneys’ fees, actually
incurred by you in connection with an investigation or proceeding that was
conducted against you by a competent authority which has been Terminated Without
the Filing of an Indictment (as such term is defined in the Companies Law)
against you and without the Imposition on you of a Monetary Liability In Lieu of
a Criminal Proceeding (as such term is defined in the Companies Law), or which
has been Terminated Without the Filing of an Indictment against you but with the
Imposition on you of a Monetary Liability in Lieu of a Criminal Proceeding in
respect of a crime which does not require the proof of mens rea (criminal
intent) or in connection with a monetary sanction;

 

D-1



--------------------------------------------------------------------------------

1.3    reasonable litigation expenses, including attorneys’ fees, actually
incurred by you or charged to you by a court, in a proceeding instituted against
you by the Company or on its behalf or by another person, or in any criminal
proceeding in which you were acquitted, or in any criminal proceedings in which
you were convicted of a crime which does not require the proof of mens rea
(criminal intent); and

1.4    payment which you are obligated to make to an injured party as set forth
in Section 52(54)(a)(1)(a) of the Securities Law, and expenses actually incurred
by you in connection with a proceeding under Chapters H’3, H’4, or I’1 of the
Securities Law, including reasonable legal expenses, which term includes
attorneys’ fees or in connection with Article D of Chapter Four of Part Nine of
the Companies Law.

For the purpose of this Indemnification Agreement, “expenses” shall include,
without limitation, attorneys’ fees and all other costs, expenses and
obligations paid or incurred by you in connection with investigating, defending,
being a witness in or participating in (including on appeal), or preparing to
defend, be a witness in or participate in any claim relating to any matter for
which indemnification hereunder may be provided, and expenses paid or incurred
by you in successfully enforcing this Indemnification Agreement. Expenses shall
be considered paid or incurred by you at such time as you are required to pay or
incur such cost or expenses, including upon receipt of an invoice or payment
demand.

2.    Notwithstanding the forgoing provisions of Section 1, except to the extent
permitted by applicable law, the Company will not indemnify you for any amount
you may be obligated to pay in respect of:

2.1    A breach of your duty of loyalty to the Company or a Subsidiary or
Affiliate, unless committed in good faith and with reasonable grounds to believe
that such act would not prejudice the interests of the Company or a Subsidiary
or Affiliate;

2.2    A breach of your duty of care to the Company or a Subsidiary or an
Affiliate committed intentionally or recklessly;

2.3    An action or omission taken by you with the intent of unlawfully
realizing personal gain;

2.4    A fine, monetary sanction, forfeit or penalty imposed upon you; or

2.5    With respect to proceedings or claims initiated or brought voluntarily by
you against the Company or a Subsidiary or an Affiliate, other than by way of
defense, by way of third party notice to the Company or a Subsidiary or an
Affiliate, or by way of countersuit in connection with claims brought against
you.

3.    To the fullest extent permitted by law, the Company will, following
receipt by the Company of your written request therefor, make available all
amounts payable to you in accordance with Section 1 above on the date on which
such amounts are first payable by you (“Time of Indebtedness”), and with respect
to items referred to in Sections 1.2, 1.3 and 1.4 above, even prior to the time
on which the applicable court renders its decision, provided however, that
advances given to cover legal expenses will be repaid by you to the Company if
it is determined that you are not lawfully entitled to such indemnification.

 

D-2



--------------------------------------------------------------------------------

As part of the aforementioned undertaking, the Company will make available to
you any security or guarantee that you may be required to post in accordance
with an interim decision given by a court or an arbitrator, including for the
purpose of substituting liens imposed on your assets.

4.    The Company will indemnify you and advance expenses in accordance with
this Indemnification Agreement even if at the relevant Time of Indebtedness you
are no longer an Office Holder of the Company or a Subsidiary or an Affiliate,
provided that the obligations with respect to which you will be indemnified
hereunder are in respect of actions taken or omissions committed by you while
you were an Office Holder of the Company or such Subsidiary or such Affiliate as
aforesaid, and in such capacity.

5.    The undertaking of the Company set forth in Section 1.1 shall be limited
as follows:

5.1     to matters that are connected or otherwise related to those events or
circumstances set forth in Schedule A hereto.

5.2     the maximum amount for which the Company undertakes to indemnify you for
the matters and circumstances described in Section 1.1, jointly and in the
aggregate, shall not exceed US$ 200 million according to the representative rate
of exchange, or any other official rate of exchange that may replace it, at the
Time of Indebtedness calculated with respect to each Office Holder of the
Company. Such amount has been determined by the Board to be reasonable under the
circumstances.

6.    Subject to the limitations of Section 5 above and Section 7 below, the
indemnification hereunder will, in each case, cover all sums of money that you
will be obligated to pay, in those circumstances for which indemnification is
permitted under the law, the Articles of Association and under this
Indemnification Agreement.

7.    Notwithstanding anything to the contrary herein, the Company will not
indemnify you for any liability with respect to which you have received payment
by virtue of an insurance policy or another indemnification agreement,
including, without limitation, an indemnification undertaking provided by a
Subsidiary or an Affiliate, other than for amounts which are in excess of the
amounts actually paid to you pursuant to any such insurance policy or other
indemnity agreement (including deductible amounts not covered by insurance
policies), all within the limits set forth in Section 5 above. In order to
eliminate any duplication of benefits, the Company will be entitled to receive
any amount collected by you from a third party in connection with liabilities
actually indemnified hereunder, up to the amount actually paid to you by the
Company as indemnification hereunder, to be transferred by you to the Company
within fifteen (15) days following the receipt of the said amount.

In the event of payment by the Company pursuant to this Indemnification
Agreement, the Company shall be subrogated to the extent of such payment to all
of your rights of recovery, and you shall execute all documents required, and
shall do everything that may be necessary, to secure such rights, including the
execution of such documents necessary to enable the Company effectively to bring
suit to enforce such rights.

 

D-3



--------------------------------------------------------------------------------

8.    In all indemnifiable circumstances, indemnification will be subject to the
following:

8.1    You shall promptly notify the Company in writing of any legal proceedings
initiated against you and of all possible or threatened legal proceedings for
which you may seek indemnification hereunder, without delay, and in any event
within seven (7) days following your first becoming aware thereof, provided,
however, that your failure to notify the Company as aforesaid shall not derogate
from your right to be indemnified as provided herein except and to the extent
that such failure to provide notice prejudices the Company’s ability to defend
against such action or to conduct any related legal proceeding. You shall
deliver to the Company, or to such person as it shall advise you, without delay
all documents you receive in connection with these proceedings or possible or
threatened proceedings. Notice to the Company shall be directed to the Chairman
of the Board, and in the event you are the Chairman of the Board, to the
Chairman of the Audit Committee, at the address of the Company’s principal
office (or at such other address as the Company shall advise you).

8.2    Other than with respect to proceedings that have been initiated against
you by the Company or in its name, the Company shall be entitled to undertake
the conduct of your defense in respect of such legal proceedings and/or to hand
over the conduct thereof to any attorney which the Company may choose for that
purpose, except to an attorney who is not, upon reasonable grounds, acceptable
to you. In such case, the fees and expenses of such counsel shall be paid by the
Company. The Company shall notify you of any such decision to defend within ten
(10) calendar days of receipt of notice of any such proceeding.

The Company or the attorney as aforesaid shall be entitled, within the context
of the conduct as aforesaid, to conclude such proceedings, all as they shall see
fit, including by way of settlement.

Notwithstanding the foregoing, in the case of criminal proceedings, the Company
or the attorneys as aforesaid will not have the right to plead guilty in your
name or to agree to a plea-bargain in your name without your consent.
Furthermore, in a civil proceeding (whether before a court or as a part of a
compromise arrangement), the Company and/or its attorneys will not have the
right to admit to any occurrences that are not indemnifiable pursuant to this
Indemnification Agreement and/or pursuant to law, without your consent. However,
the aforesaid will not prevent the Company or its attorneys as aforesaid, with
the approval of the Company, to come to a financial arrangement with a plaintiff
in a civil proceeding or to consent to the entry of any judgment against you or
enter into any settlement, arrangement or compromise, in each case without your
consent, so long as such arrangement, judgment, settlement or compromise:
(i) does not include an admission of your fault, (ii) is fully indemnifiable
pursuant to this Indemnification Agreement and pursuant to law and (iii) further
provides, as an unconditional term thereof, the full release of you from all
liability in respect of such proceeding. This paragraph shall not apply to a
proceeding brought by you under Section 8.7 below.

8.3    You will fully cooperate with the Company and/or any attorney as
aforesaid in every reasonable way as may be required of you within the context
of their conduct of such

 

D-4



--------------------------------------------------------------------------------

legal proceedings, including but not limited to the execution of power(s) of
attorney and other documents required to enable the Company or its attorney as
aforesaid to conduct your defense in your name, and to represent you in all
matters connected therewith, in accordance with the aforesaid and will give the
Company all information and access to documents, files and your advisors and
representatives as shall be within your power, in every reasonable way as may be
required by the Company with respect to any such legal proceedings, provided
that the Company shall cover all reasonable costs incidental thereto such that
you will not be required to pay the same or to finance the same yourself, and
provided, further, that you shall not be required to take any action that would
reasonably prejudice your defense in connection with any indemnifiable
proceeding.

8.4    Notwithstanding the provisions of Sections 8.2 and 8.3 above, (i) if in a
proceeding to which you are a party by reason of your status as an Office Holder
of the Company or any Subsidiary or Affiliate, the named parties to any such
proceeding include both you and the Company or any Subsidiary or Affiliate, and
joint representation is inappropriate under applicable standards of professional
conduct due to a conflict of interest or potential conflict of interest
(including the availability to the Company and its Subsidiary or Affiliate, on
the one hand, and you, on the other hand, of different or inconsistent defenses
or counterclaims) that exists between you and the Company, or (ii) if the
Company fails to assume the defense of such proceeding in a timely manner, or
(iii) if the Company refers the conduct of your defense to an attorney who is
not, upon reasonable grounds, acceptable to you, you shall be entitled to be
represented by separate legal counsel, which may represent other persons
similarly situated, of the Company’s choice and reasonably acceptable to you and
such other persons, at the sole expense of the Company. In addition, if the
Company fails to comply with any of its material obligations under this
Indemnification Agreement or in the event that the Company or any other person
takes any action to declare this Indemnification Agreement void or
unenforceable, or institutes any action, suit or proceeding to deny or to
recover from you the benefits intended to be provided to you hereunder, except
with respect to such actions, suits or proceedings brought by the Company that
are resolved in favor of the Company, you shall have the right to retain counsel
of your choice, reasonably acceptable to the Company and at the expense of the
Company, to represent you in connection with any such matter.

8.5    If, in accordance with Section 8.2 (but subject to Section 8.4), the
Company has taken upon itself the conduct of your defense, you shall have the
right to employ counsel in any such action, suit or proceeding, who shall fully
update, and be fully updated by, the Company on the defense procedure and shall
consult with, and be consulted with by, the Company and the attorney conducting
the legal defense on behalf of the Company, but the fees and expenses of such
counsel, incurred after the assumption by the Company of the defense thereof,
shall be at your expense and the Company will have no liability or obligation
pursuant to this Indemnification Agreement or the above resolutions to indemnify
you for any legal expenses, including any legal fees, that you may incur in
connection with your defense, unless the Company shall agree to such expenses;
in which event all reasonable fees and expenses of your counsel shall be borne
by the Company to the extent so agreed to by the Company.

8.6    The Company will have no liability or obligation pursuant to this
Indemnification Agreement to indemnify you for any amount expended by you
pursuant to any compromise or settlement agreement reached in any suit, demand
or other proceeding as aforesaid without the Company’s consent to such
compromise or settlement, which consent shall not be unreasonably withheld.

 

D-5



--------------------------------------------------------------------------------

8.7    The Board and/or applicable committee(s) thereof and/or any other
person(s) authorized by the Board will consider the request for indemnification
and the amount thereof and will determine if you are entitled to indemnification
and the amount thereof. In the event that you make a request for payment of an
amount of indemnification hereunder or a request for an advancement of
indemnification expenses hereunder and the Company fails to timely determine
your right to indemnification hereunder or fails to timely make such payment or
advancement in whole or in part, you may request that a determination with
respect to your entitlement thereto shall be made in the specific case by an
Independent Counsel agreed upon by the Company and you, and in the absence of
such agreement, appointed by the head of the Israeli Bar Association. The
Company agrees to pay the reasonable fees of the Independent Counsel referred to
above and to fully indemnify such counsel against any and all expenses, claims,
liabilities and damages arising out of or relating to this Indemnification
Agreement or its engagement pursuant hereto, provided, however, that you shall
reimburse the Company for any such fees, expenses, claims, liabilities and
damages in the event the matter is resolved in favor of the Company.
“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of Israeli corporate law and neither presently is, nor in
the past five years has been, retained to represent: (i) the Company, an
“interested party” (as defined in the Companies Law) of the Company or you in
any matter material to either such party (other than in the capacity of
Independent Counsel with respect to this Indemnification Agreement or similar
indemnification agreements of the Company), or (ii) any other party to the
proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or you in an
action to determine your rights under this Indemnification Agreement.

8.8    Neither the Company nor any of its agents, employees, directors or
officers shall make any statement to the public or to any other person regarding
any settlement of claims made pursuant to this Indemnification Agreement against
you that would in any manner cast any negative light, inference or aspersion
against you.

8.9    By signing this Indemnification Agreement you hereby accept that you
shall not make any statement to the public or to any other person regarding any
settlement of claims made pursuant to this Indemnification Agreement against you
or the Company that would in any manner cast any negative light, inference or
aspersion against the Company, and that you will keep the terms of such
settlement confidential.

9.    The Company hereby exempts you, to the fullest extent permitted by law and
the Articles of Association, from any liability for damages caused as a result
of a breach of your duty of care to the Company, provided that in no event shall
you be exempt with respect to any actions listed in Section 2 above or for a
breach of your duty of care in connection with a Distribution (as defined in the
Companies Law).

10.    Subject to Section 20 below, if any act, resolution, approval or other
procedure is required for the validation of any of the undertakings in this
Indemnification Agreement, the Company undertakes to cause them to be done or
adopted in a manner which will enable the Company to fulfill all its
undertakings as aforesaid.

 

D-6



--------------------------------------------------------------------------------

11.    To the fullest extent permitted by law and the Articles of Association
(as stated above), nothing contained in this Indemnification Agreement shall
derogate from the Company’s right (but in no way shall the Company be obligated)
to indemnify you post factum for any amounts which you may be obligated to pay
as set forth in Section 1 above without regard to the limitations set forth in
Section 5 above. Your rights of indemnification hereunder shall not be deemed
exclusive of any other rights you may have under the Articles of Association or
applicable law or otherwise.

12.    If any undertaking included in this Indemnification Agreement is held
invalid or unenforceable, such invalidity or unenforceability will not affect
any of the other undertakings which will remain in full force and effect.
Furthermore, if such invalid or unenforceable undertaking may be modified or
amended so as to be valid and enforceable as a matter of law, such undertaking
will be deemed to have been modified or amended, and any competent court or
arbitrator is hereby authorized to modify or amend such undertaking, so as to be
valid and enforceable to the maximum extent permitted by law.

13.    This Indemnification Agreement and the agreements herein shall be
governed by and construed and enforced in accordance with the laws of the State
of Israel, without regard to the rules of conflict of laws, and any dispute
arising from or in connection with this Indemnification Agreement is hereby
submitted to the sole and exclusive jurisdiction of the competent courts in Tel
Aviv, Israel.

14.    This Indemnification Agreement cancels and replaces any preceding letter
of indemnification or arrangement for indemnification that may have been issued
to you by the Company. Notwithstanding the foregoing, the indemnification
obligation set forth in this Indemnification Agreement will also apply, subject
to the terms, conditions and limitations set forth in this Indemnification
Agreement, with respect to actions performed, or omissions committed, in your
capacity as an Office Holder of the Company or a Subsidiary or an Affiliate,
during the period prior to the date of this Indemnification Agreement.

15.    Neither the settlement nor termination of any proceeding nor the failure
of the Company to award indemnification or to determine that indemnification is
payable shall create an adverse presumption that you are not entitled to
indemnification hereunder. In addition, the termination of any proceeding by
judgment or order (unless such judgment or order provides so specifically) or
settlement shall not create a presumption that you did not act in good faith and
in a manner which you reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal action or proceeding,
that you had reasonable cause to believe that your action was unlawful.

16.    This Indemnification Agreement shall be (a) binding upon all successors
and assigns of the Company (including any transferee of all or a substantial
portion of the business, stock and/or assets of the Company and any direct or
indirect successor by merger or consolidation or otherwise by operation of law),
and (b) binding on and shall inure to the benefit of your heirs, personal
representatives, executors and administrators. This Indemnification Agreement
shall continue for your benefit and your heirs’, personal representatives’,
executors’ and administrators’ benefit after you cease to be an Office Holder of
the Company.

 

D-7



--------------------------------------------------------------------------------

17.    The obligations of the Company according to this Indemnification
Agreement shall be interpreted broadly and in a manner that shall facilitate its
execution, to the extent permitted by law, and for the purposes for which it was
intended. In the event of a conflict between any provision of this
Indemnification Agreement and any provision of the law which cannot be
conditioned upon, changed or added to, the said provision of the law shall
supersede the specific provision in this Indemnification Agreement, but shall
not limit or diminish the validity of the remaining provisions of this
Indemnification Agreement.

18.    Subject to Section 20 below, the Company hereby agrees to indemnify and
exempt you to the fullest extent permitted by law, notwithstanding that such
indemnification or exemption is not specifically authorized by the other
provisions of this Indemnification Agreement. In the event of any change after
the date of this Indemnification Agreement in any applicable law, statute or
rule which expands the right of an Israeli company to indemnify Office Holders,
it is the intent of the parties hereto that you shall enjoy by this
Indemnification Agreement the greater benefits afforded by such change and such
changes shall to the extent permitted by applicable law be, ipso facto, within
the purview of your rights and the Company’s obligations pursuant to this
Indemnification Agreement.

19.    Subject to Section 5 above and notwithstanding anything else to the
contrary herein, in the event of any change in the Articles of Association after
the date of this Indemnification Agreement which narrows the Company’s right to
indemnify you under this Agreement, such change shall apply only with respect to
actions performed, or omissions committed, by you in your capacity as an Office
Holder of the Company, of a Subsidiary or of an Affiliate, after the date of
such change, to the extent permitted by applicable law.

20.    Notwithstanding anything to the contrary herein, nothing in this
Indemnification Agreement shall require or obligate the Company to amend its
Articles of Association, or take any action with respect thereto.

21.    No waiver of any of the provisions of this Indemnification Agreement
shall be deemed or shall constitute a waiver of any other provisions of this
Indemnification Agreement (whether or not similar), nor shall such waiver
constitute a continuing waiver. Any waiver shall be in writing.

22.    All notices and other communications required or permitted under this
Indemnification Agreement shall be in writing, shall be effective (i) if mailed,
three (3) business days after mailing (unless mailed abroad, in which case it
shall be effective five (5) business days after mailing), (ii) if by air
courier, two (2) business days after delivery to the courier service, (iii) if
sent by messenger, upon delivery, (iv) if sent via facsimile, upon transmission
and electronic (or other) confirmation of receipt or (if transmitted and
received on a non-business day) on the first business day following transmission
and electronic (or other) confirmation of receipt and (iv) if sent by email, on
the date of transmission or (if transmitted and received on a non-business day)
on the first business day following transmission, except where a notice is
received stating that such mail has not been successfully delivered.

 

D-8



--------------------------------------------------------------------------------

23.    This Indemnification Agreement shall continue in effect regardless of
whether you continue to serve as an Office Holder of the Company.

24.    This Indemnification Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and enforceable against
the parties actually executing such counterpart, and all of which together shall
constitute one and the same instrument; it being understood that parties need
not sign the same counterpart. The exchange of an executed Agreement (in
counterparts or otherwise) by facsimile or by electronic delivery in pdf format
shall be sufficient to bind the parties to the terms and conditions of this
Indemnification Agreement, as an original.

The Board has determined, based on the current activity of the Company, that the
amount stated in Section 5 is reasonable under the circumstances, and that those
events and circumstances specified in Schedule A are foreseeable in light of the
Company’s activities as of the date hereof.

Kindly sign and return the enclosed copy of this Indemnification Agreement to
acknowledge your agreement to the contents hereof.

[Signature Page to Follow]

 

D-9



--------------------------------------------------------------------------------

Sincerely yours,

 

Teva Pharmaceutical Industries Ltd.

 

 

Name:

Title:

 

Accepted and agreed

 

as of the first date written above:

 

 

Name:



--------------------------------------------------------------------------------

Schedule A

All references in this schedule to the “Company” shall be deemed to refer to a
Subsidiary or Affiliate as well, to the extent that your service as an office
holder, director, employee or board observer of the Subsidiary or Affiliate is
at the request of the Company in the circumstances described in the preface of
Section 1 to the Indemnification Agreement.

1.    The offering of securities by the Company and/or by a shareholder to the
public and/or to private investors or the offer by the Company to purchase
securities from the public and/or from private investors or other holders
pursuant to a prospectus, agreement, notice, report, tender and/or other
proceeding, whether in Israel, the United States or abroad;

2.    Occurrences resulting from the Company’s public filings or omissions to
make a public filing, delisting of shares, or buy-back of Company’s securities;

3.    Occurrences in connection with investments the Company make in other
corporations whether before and/or after the investment is made, entering into
the transaction, the execution, development and monitoring thereof, including
without limitation, actions taken by you in the name of the Company as an Office
Holder and/or board observer of the corporation which is the subject of the
transaction and the like;

4.    The sale, purchase and holding of negotiable securities or other
investments for or in the name of the Company;

5.    Actions in connection with an actual or anticipated change in ownership,
control or structure of the Company, its reorganization, dissolution, including
without limitation, a merger, sale or acquisition of shares, or change in
capital;

6.    Actions in connection with any actual or proposed transaction not in the
ordinary course of business of the Company, including without limitation, the
sale, lease or purchase of any assets, subsidiary, operations and/or business,
or part thereof, of the Company;

7.    Actions concerning the approval of transactions of the Company with
officers and/or directors and/or holders of controlling interests in the
Company, and any other transactions referred to in Section 270 of the Companies
Law;

8.    Without derogating from the generality of the above, actions in connection
with the purchase or sale of companies, legal entities, business, securities or
assets, and the division or consolidation thereof, including without limitation,
any Tender Offer, Forced Sale of Shares, Arrangement and Compromise (as such
capitalized terms are defined in the Companies Law) or any reorganization,
merger or consolidation of whatever kind or nature within the meaning of any law
applicable to such claim or demand;

9.    Actions taken in connection with labor relations and/or employment matters
in the Company and trade relations of the Company, including without limitation,
with employees, independent contractors, customers, suppliers and various
service providers;

 

S-A-1



--------------------------------------------------------------------------------

10.    Actions in connection with products or services developed and/or
commercialized by the Company, including without limitation, the performance of
pre-clinical and clinical trials on such products, whether performed by the
Company or by third parties on behalf of the Company, and/or in connection with
the certification, distribution, sale, license or use of such products,
including without limitation in connection with professional liability and
product liability claims and/or in connection with the procedure of obtaining
regulatory or other approvals regarding such products, whether in Israel or
abroad and including without limitation, liabilities arising out of advertising
or marketing, including without limitation, misrepresentations regarding the
Company’s products and unlawful distribution of emails;

11.    Actions taken in connection with the intellectual property of the
Company, and its protection, including without limitation, the registration or
assertion of rights to intellectual property and the defense of claims related
to intellectual property, including without limitation, any assertion that the
Company’s products violate, infringe, misappropriate or misuse the intellectual
property rights of any third party;

12.    Actions taken pursuant to or in accordance with the policies and
procedures of the Company (including without limitation, tax policies and
procedures), whether such policies and procedures are published or not;

13.    Approval of corporate actions, in good faith, including without
limitation, the approval of the acts of the Company’s management, their guidance
and their supervision;

14.    Claims of failure to exercise business judgment and a reasonable level of
proficiency, expertise and care in regard of the Company’s business;

15.    Violations of laws requiring the Company to obtain regulatory and
governmental licenses, permits and authorizations in any jurisdiction;

16.    Claims in connection with publishing or providing any information,
including without limitation, any filings with governmental authorities, on
behalf of the Company in the circumstances required under applicable laws;

17.    Any claim or demand made under any securities laws of any jurisdiction or
by reference thereto, or related to the failure to disclose any information in
the manner or time such information is required to be disclosed pursuant to any
securities authority or any stock exchange disclosure or other rules, or any
other claims relating to relationships with investors, debt holders,
shareholders and the investment community; or related to inadequate or improper
disclosure of information to investors, debt holders, shareholders and the
investment community, claims relating to or arising out of financing
arrangements, any breach of financial covenants or other obligations towards
lenders or debt holders of the Company, class actions, violations of laws
requiring the Company to obtain regulatory and governmental licenses, permits
and authorizations in any jurisdiction; actions taken in connection with the
issuance of any type of securities of Company, including without limitation, the
grant of options to purchase any of the same, or related to the purchase,
holding or disposition of securities of the Company or any other investment
activity involving or effected by such securities, including, without
limitation, any offering of the Company’s securities to private investors or to
the public, and listing of such securities, or the offer by the Company to
purchase securities from the public or from private

 

S-A-2



--------------------------------------------------------------------------------

investors or other holders, and any undertakings, representations, warranties
and other obligations related to any such offering, listing or offer or to the
Company’s status as a public company or as an issuer of securities;

18.    Any claim or demand made by any lenders or other creditors or for monies
borrowed by, or other indebtedness of, the Company;

19.    Any claim or demand made directly or indirectly in connection with
complete or partial failure, by the Company, or their respective directors,
officers and employees, to pay, report, keep applicable records or otherwise,
any state, municipal, federal, county, local, city or foreign taxes or other
mandatory payments of any nature whatsoever, including, without limitation,
income, sales, use, transfer, excise, value added, registration, severance,
stamp, occupation, customs, duties, real property, personal property, capital
stock, social security, unemployment, disability, payroll or employee
withholding or other withholding, including without limitation, any interest,
penalty or addition thereto, whether disputed or not;

20.    Any claim or demand arising out of dealings by the Company with third
parties, including without limitation, agents, employees, customers, suppliers,
creditors or others;

21.    Any claim or demand arising out of presentations or reports submitted or
delivered (or not submitted or delivered) to shareholders (whether current or
prospective), customers or creditors of the Company or to any governmental
entity or agency, including without limitation, relevant securities authorities
or commissions;

22.    Any claim or demand made by purchasers, holders, lessors or other users
of products of the Company, or individuals treated with or exposed to such
products, for damages or losses related to such use or treatment;

23.    Review, approval and actions taken in connection with the financial and
tax reports of the Company, including without limitation, any action, consent or
approval related to or arising from the foregoing, including without limitation,
execution of certificates for the benefit of third parties related to the
financial statements;

24.    Claims in connection with anti-competitive laws and regulations and laws
and regulation of commercial wrongdoing;

25.    Claims in connection with breach of confidentiality obligations, acts in
regard of invasion of privacy, including with respect to databases, and acts in
connection with slander and defamation;

26.    Claims or demands made by any third party suffering any personal injury
and/or bodily injury and/or property damage to business or personal property
through any act or omission attributed to the Company, or its employees, agents
or other persons acting or allegedly acting on their behalf;

27.    Any administrative, regulatory or judicial actions, orders, decrees,
suits, demands, demand letters, directives, claims, liens, investigations,
proceedings or notices of noncompliance or violation by any governmental entity,
including without limitation, the Office of the Chief

 

S-A-3



--------------------------------------------------------------------------------

Scientist or the Investments Center of the Israeli Ministry of Industry, Trade
and Labor, the Israeli Antitrust Authority, the Israel Securities Authority, the
United States Securities and Exchange Commission, or other person alleging the
failure to comply with any statute, law, ordinance, rule, regulation, order or
decree of any governmental entity applicable to the Company, or any of its
businesses, subsidiaries, assets or operations, or the terms and conditions of
any operating certificate or licensing agreement;

28.    Any action or decision regarding Distribution;

29.    An announcement, a statement, including without limitation, a position
taken, or an opinion made in good faith by an Office Holder in the course of his
duties and in conjunction with his duties, including without limitation, during
a meeting of the Board or one of the committees of the Board;

30.    An act or omission undertaken in contradiction to the Company’s
Memorandum of Association or Articles of Association;

31.    Any action or decision in relation to work safety and/or working
conditions;

32.    An act or omission undertaken in negotiating, signing and performing an
insurance policy or any claim relating to a failure to maintain appropriate
insurance and/or adequate safety measures;

33.    Any claim or demand made by a customer, supplier, contractor or other
third party transacting any form of business with the Company, in the ordinary
course of their business, relating to the negotiations or performance of such
transaction, or representations or inducements provided in connection therewith
or otherwise.

34.    Any administrative, regulatory, civil or judicial actions, orders,
decrees, suits, demands, demand letters, directives, claims, liens,
investigations, proceedings or notices of noncompliance or violation by any
governmental entity or other person alleging potential responsibility or
liability (including without limitation, potential responsibility or liability
for costs of enforcement, investigation, cleanup, governmental response, removal
or remediation, for natural resources damages, property damage, personal
injuries, or penalties or for contribution, indemnification, cost recovery,
compensation, or injunctive relief) arising out of, based on or related to
(x) the presence of release, spill, emission, leaking, dumping, pouring,
deposit, disposal, discharge, leaching or migration into the environment (each a
“Release”) or threatened Release of, or exposure to, any hazardous, toxic,
explosive or radioactive substances, wastes or other pollutants and all other
substances or wastes of any nature regulated pursuant to any environmental law,
at any location, whether or not owned, operated, leased or managed by the
Company, or any of its subsidiaries, or (y) circumstances forming the basis of
any violation of any environmental law, environmental permit, license,
registration or other authorization required under applicable environmental
and/or public health law.

 

S-A-4



--------------------------------------------------------------------------------

Exhibit E

Confidentiality, Disclosure of Information and

Assignment of Inventions Agreement

To: Teva Pharmaceutical Industries Ltd. and its subsidiaries and affiliates (the
“Company”)

Re: Proprietary Information, Non-Disclosure and Assignment of Inventions
Agreement

The undersigned (“Executive”) hereby acknowledges that he will have access to,
certain proprietary information, inventions, commercial secrets and other
confidential information of the Company and may participate in the development,
planning or marketing of the Company’s products, in connection with Executive’s
employment under the Employment Agreement entered into between the Company and
Executive dated September 7, 2017 (hereinafter, the “Employment Agreement”). In
relation to such confidential information Executive hereby undertakes as
follows, in full knowledge that the force of this undertaking is in no way
dependent upon the force of the Employment Agreement, is entirely independent
from said agreement, does not in any way constitute a concurrent obligation with
the obligations defined in the Employment Agreement and has been a material part
of the consideration of his engagement by the Company:

 

1. Proprietary Information and Non-Disclosure

 

  1.1. Executive acknowledges and agrees that he will have access to or be
involved in the planning, making or development of, confidential and proprietary
information concerning the business and financial activities of the Company or
its property, business, dealings, clients, suppliers, people or entities that
come into contact with them, their operational methods, research or
manufacturing process, plans and strategies, business plans, research projects,
employees, marketing plans, supplier lists, customers, data, trade secrets, test
results, formulas, processes, data and know-how, improvements, inventions,
patents, application for patents, copyrights, trademarks, engineering
specifications, product designs, technical information discoveries, studies,
techniques, specifications, computer programs (in source and object code),
databases, products (actual or planned) and information contained in computers,
preservation of information methods, disks, diskettes, drawings, plans,
communications, prospectuses, reports, prices, calculations, fees, work
conditions in the Company or other agreement conditions which relate to the
Company and documents of the Company. All such information, whether in
documentary, written, oral or digital format, and whether received by Executive
as a result of his employment with the Company or brought to his attention in
any other manner, shall be deemed to be and referred to as “Proprietary
Information.” For purposes of this Confidentiality, Disclosure of Information
and Assignment of Inventions Agreement, the term “Company” shall include all
entities within the Company Group (as defined in the Employment Agreement).

“Proprietary Information” shall be deemed to include any and all proprietary
information disclosed by or on behalf of the Company irrespective of form, but
excluding information that (i) was known to Executive prior to his association

 

E-1



--------------------------------------------------------------------------------

with the Company and can be so proven by Executive by documentary evidence;
(ii) shall have appeared in any printed publication or patent of a third party
or shall have become a part of the public knowledge except as a result of a
breach of this Agreement by Executive; or (iii) shall have been received by
Executive from a third party having no obligation to the Company.

In addition, the term “Proprietary Information” shall include information
regarding salaries, bonuses and benefits paid or granted to Executive by the
Company under the Agreement to which this Exhibit E is attached.

 

  1.2. Executive agrees and declares that all Proprietary Information and rights
in connection therewith are, and shall be, the sole property of the Company and
its assignees. At all times, both during the term of his engagement with the
Company and thereafter Executive will keep in strict confidence and trust all
Proprietary Information, and Executive will not copy, transmit, reproduce,
summarize, quote, publish and/or make any commercial or other use or disclose
directly or indirectly any Proprietary Information or anything relating to it
without the prior written consent of the Company, except as may be necessary in
the ordinary course of performing Executive’s duties in his engagement with the
Company and in the best interests of the Company.

 

  1.3. Executive recognizes that the Company received and will receive
confidential or proprietary information from third parties subject to a duty on
the Company’s part to maintain the confidentiality of such information and to
use it only for certain limited purposes. At all times, both during the term of
his engagement with the Company and thereafter, Executive undertakes to hold and
maintain all such information in strict confidence, and not to use or disclose
any of such information without the prior written consent of the Company, except
as may be necessary to perform his duties as an Executive of the Company and
consistent with the Company’s agreement with such third party.

 

2. Assignment of Inventions

 

  2.1. Executive understands that the Company is engaged, involved or associated
in a continuous program of investment, research, development, production or
marketing in connection with its business and that, as an essential part of his
engagement with the Company, he may make new contributions to and create
know-how of value for the Company.

 

  2.2. During the term of his engagement, Executive undertakes and covenants
that he will promptly disclose in confidence to the Company all inventions,
improvements, ideas, themes, designs, original works of authorship, formulas,
concepts, techniques, forecasts, test results and documentation, discoveries,
models, drawings, tooling, schematics and other diagrams, instructional
material, notes, records, algorithms, operating procedures methods, systems,
processes, compositions of matter, computer software programs, databases, mask
works, and trade secrets, whether or not patentable, copyrightable or
protectable as trade secrets or under any other intellectual property right,
that are made or conceived or first reduced to practice or created by him,
either alone or jointly with others, in the course of his engagement with the
Company and due to his engagement with the Company (“Inventions”).

 

E-2



--------------------------------------------------------------------------------

  2.3. Executive agrees and represents, that all Inventions will be the sole and
exclusive property of the Company and/or its assignees and undertakes to act
with respect to such Inventions in accordance with the Company’s applicable
corporate policy.

 

  2.4. To the extent relevant, Executive agrees to keep and maintain adequate
and current written records of all Inventions made by him (solely or jointly
with others) during the term of his engagement. The records will be in the form
of notes, sketches, drawings and any other format that may be specified by the
Company. The records will be available to and remain the sole property of the
Company at all times and will be returned to the Company upon the termination of
Executive’s employment or earlier at the request of the Company.

 

  2.5. Executive hereby irrevocably transfers and assigns to the Company and/or
its assignees and shall in the future take all reasonable steps (including by
way of illustration only, signing all appropriate documents) to assign to
Company and/or its assignees without additional consideration to Executive
(other than Executive’s salary and other benefits to which he is entitled to as
an employee of the Company (including without limitation, without any
compensation or royalties in accordance with Sections 132 or 134 of the Patent
and Design Act of 1967 (the “Patent Law”)): (a) all worldwide patents, patent
applications, copyrights, mask works, trade secrets and other intellectual
property rights, titles and interests, in any Invention, including, without
limitation, service inventions under Section 134 of the Patent Law, and hereby
further acknowledges and shall in the future acknowledge Company’s full and
exclusive ownership in all such Inventions; and (b) any and all Moral Rights (as
defined below) that he may have in or with respect to any Invention. Executive
also hereby forever waives and agrees never to assert any and all Moral Rights
he may have in or with respect to any Invention, even after termination of his
engagement with the Company. “Moral Rights” mean any rights of paternity or
integrity, any right to claim authorship of an invention, to object to any
distortion, mutilation or other modification of, or other derogatory action in
relation to, any Invention, whether or not such would be prejudicial to his
honor or reputation, and any similar right, existing under judicial or statutory
law of any jurisdiction whatsoever, or under any treaty, regardless of whether
or not such right is denominated or generally referred to as a “moral right.”

 

  2.6. Executive expressly waives all economic rights in the Inventions
including without limitation any rights to royalties from any intellectual
property right (specifically including patent rights under Section 134 of the
Patent Law) and any right to receive any payment or other consideration
whatsoever.

 

  2.7.

Executive agrees to assist the Company in every reasonable way to obtain and
enforce, for the benefit of the Company and/or its assignees exclusive and
absolute title, right, interest, patents, copyrights, mask work rights, and
other legal protections for the Inventions in any and all countries. Executive
will execute any documents that may be reasonably requested of him for use in
obtaining or enforcing such patents, copyrights, mask work rights, trade secrets
and other legal protections. Executive’s obligations under this Section 2.7 will
survive the termination of his engagement with the Company; provided that the
Company will compensate him at a reasonable rate after such termination for time
or

 

E-3



--------------------------------------------------------------------------------

  expenses actually spent by him at the Company’s request on such assistance.
After the termination of Executive’s engagement with the Company, any assistance
requested by the Company or any of its assignees pursuant to this Section 2.7
shall take into account Executive’s obligations towards third parties. Executive
hereby irrevocably appoints the Company and/or its duly authorized officers and
agents (including, without limitation, the chairman of the Board) as his
attorney-in-fact to execute documents on his behalf for this purpose and agrees
that, if the Company is unable because of Executive’s unavailability, mental or
physical incapacity, or for any other reason, to secure Executive’s signature
for the purpose of applying for or pursuing any application for any Israeli or
foreign patents or mask work or copyright registrations covering the Inventions
assigned to the Company in this Section 2, to act for and on Executive’s behalf
to execute and file any such applications and to do all other lawfully permitted
acts to further the prosecution and issuance of patents, copyright and mask work
registrations with the same legal force and effect as if executed by Executive.

 

  2.8. Executive hereby acknowledge and agrees that the salary and other
benefits provided to him under his Employment Agreement constitute appropriate,
full and fair consideration in connection with his employment with the Company,
including, without limitation, with respect to this Agreement and including with
respect to Executive’s undertakings under this Section 2, and with respect to
any Inventions created, conceived or reduced to practice or that may be created,
conceived or reduced to practice by Executive, either alone or jointly with
others, in the course of his employment with the Company, all of which are
assigned to the Company in accordance with this Agreement, and Executive hereby
unconditionally and irrevocably waives any right that he may have to receive any
additional payment or other consideration whatsoever to which Executive may be
entitled with respect to any Invention pursuant to any applicable law, in any
jurisdiction, including (but not limited to) pursuant to Section 134 of the
Patent Law, or any provision that may supersede it. In the event that for any
reason such right cannot be waived, Executive hereby assigns and transfers to
the Company any such right Executive may have to receive any additional payment
or other consideration whatsoever with respect to any Invention pursuant to any
applicable law, including the Patent Law, in any jurisdiction.

 

  2.9. The provisions of this Section 2 shall survive termination or expiration
of the Employment Agreement and shall be and remain in full force and effect at
all times thereafter.

 

  2.10. Executive acknowledges that the Company has entered into the Employment
Agreement in reliance on his undertaking set forth in this Section, and that
given his access to information regarding the Company, the provisions of this
Section 2 are reasonable and necessary to protect the Company’s business and
rights.

 

  2.11. If any one or more of the terms contained in this Proprietary
Information, Assignment of Inventions and Non-Disclosure Agreement shall for any
reason be held to be excessively broad with regard to time, geographic scope or
activity, the term shall be construed in a manner to enable it to be enforced to
the extent compatible with applicable law.

 

E-4



--------------------------------------------------------------------------------

3. Miscellaneous

 

  3.1. Governing Law. This Agreement shall be governed by and construed
according to the laws of the State of Israel. Any dispute arising under or
relating to this Agreement or any transactions contemplated herein shall be
resolved in accordance with Section 24 of the Employment Agreement.

 

  3.2. Injunctive Relief. Any breach of this Agreement may cause irreparable
harm to the Company, for which damages would not be an adequate remedy, and
therefore, the Company will be entitled to injunctive relief from any court of
competent jurisdiction as such court so determines, restraining any violation or
further violation of this Agreement by Executive. The Company’s right to
injunctive relief shall be cumulative and in addition to any other remedies
provided by law or equity and without any requirement to post bond.

 

E-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has signed this Proprietary Information,
Non-Disclosure and Assignment of Inventions Agreement as of the          day of
[●] 2017.

 

EMPLOYEE

 

 

ACCEPTED AND AGREED: TEVA PHARMACEUTICAL INDUSTRIES LTD

 

Name: Title:

 

Name: Title: